EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (this “AGREEMENT,” “PURCHASE AGREEMENT,” or
“SECURITIES PURCHASE AGREEMENT”), dated as of March 30, 2007, by and among
AVICENA GROUP, INC., a Delaware corporation, (“COMPANY”), and each buyer
identified on the signature pages hereto (each, including its successors and
assigns, a “BUYER” and collectively the “BUYERS”).

WHEREAS:

A. The Company and the Buyers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Rule 506
under Regulation D (“REGULATION D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “1933 ACT” or the “SECURITIES ACT”);

B. Buyers desire to purchase and the Company desires to issue and sell in a
private offering, upon the terms and conditions set forth in this Agreement,
(i) Series B Preferred Stock (the “PREFERRED STOCK”) of the Company and
(ii) Warrants (as defined in Section 1(b)(iv) in the form described in this
Agreement, to purchase shares of Common Stock of the Company in a private
offering. The minimum aggregate offering amount of this offering of the
Preferred Stock to all of the Buyers shall be Two Million Dollars (U.S.
$2,000,000)(the “MINIMUM AMOUNT”) and the maximum aggregate offering amount of
this offering of the Preferred Stock to all of the Buyers shall be Fourteen
Million Seven Hundred Fifty Thousand U.S. Dollars (U.S. $14,750,000) (the
“MAXIMUM AMOUNT”)(collectively, the “OFFERING”), provided that no more than Ten
Million U.S. Dollars (U.S. $10,000,000) of Preferred Stock may be placed to
Buyers who are not Series A Exchange Investors (as defined below);

C. The terms of the Preferred Stock, including the terms on which the Preferred
Stock may be converted into common stock, $0.001 par value, of the Company (the
“COMMON STOCK”), are set forth in Certificate of Designation of Rights and
Preferences of Series B Preferred Stock of Avicena Group, Inc. (the “CERTIFICATE
OF DESIGNATION”), in the form attached hereto as Exhibit A;

D. Contemporaneous with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement, in
the form attached hereto as EXHIBIT B (the “REGISTRATION RIGHTS AGREEMENT”),
pursuant to which the Company has agreed to provide certain registration rights
under the 1933 Act and the rules and regulations promulgated thereunder, and
applicable state securities laws.

NOW THEREFORE, the Company and each Buyer, severally and not jointly, hereby
agree as follows:

 

1



--------------------------------------------------------------------------------

1. PURCHASE AND SALE OF PREFERRED STOCK AND WARRANTS.

(a) CERTAIN DEFINITIONS. This Securities Purchase Agreement, the Certificate of
Designation, the Registration Rights Agreement, the Warrants, and any other
agreements delivered together with this Agreement or in connection herewith
shall be referred to herein as the “TRANSACTION DOCUMENTS.” The Company and each
Buyer (severally and not jointly) mutually agree to the terms of each of the
Transaction Documents. For purposes hereof:

“APPROVED STOCK PLAN” means any employee benefit plan which has been duly
adopted by a majority of the non-employee members of the Board of Directors of
the Company or a majority of the members of a committee of non-employee
directors established for such purpose, pursuant to which the Company’s
securities may be issued to any employee, consultant, advisor, officer or
director (or any individual who has accepted an offer of employment) for
services provided to the Company.

“COMMON STOCK EQUIVALENTS” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire, directly or
indirectly, at any time Common Stock, including without limitation, any debt,
preferred stock, rights, options, warrants or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock.

“CONVERTIBLE SECURITIES” shall have the meaning ascribed to it in the
Certificate of Designation.

“EFFECTIVE DATE” shall have the meaning ascribed to it in the Registration
Rights Agreement.

“ELIGIBLE MARKET” means the over the counter Bulletin Board (“OTC-BB”), the New
York Stock Exchange, Inc., the NYSE Arca, the NASDAQ Capital Market, the NASDAQ
Global Market, the NASDAQ Global Select Market or the American Stock Exchange.

“EXEMPT ISSUANCE” means the issuance of (a) any Common Stock issued or issuable
upon exercise of any options to employees, officers, directors, consultants and
advisors (and any individuals who have accepted an offer of employment), in each
case in connection with any Approved Stock Plan, up to a maximum amount of
Common Stock not to exceed the amounts (at the specified prices and times)
specified on SCHEDULE 1(A)(and provided that no such options shall be issued to
consultants or advisors unless such options are unregistered and subject to
volume limitations under Rule 144), (b) securities upon the exercise, exchange
of, conversion or redemption of, or payment of interest or liquidated or similar
damages on, any Securities issued hereunder, (c) other securities exercisable,
exchangeable for, convertible into, or redeemable for shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to directly or
indirectly increase the number of such securities or to decrease the exercise,
exchange or conversion price of such securities (and including any issuances of
securities pursuant to the anti-dilution provisions of any such securities), and
(d) any Common Stock issued or issuable in connection with any acquisition by
the Company, whether through an acquisition of stock or a merger of any
business, assets or technologies the primary purpose of which is not to raise
equity capital.

 

2



--------------------------------------------------------------------------------

“MARKET PRICE,” for any security as of any date, shall have the meaning ascribed
to it in the applicable security.

“OPTIONS” shall have the meaning ascribed to it in the Certificate of
Designation.

“PAYMENT SHARES” shall mean (i) Default Shares (as defined in the Certificate of
Designation), (ii) Interest Payment Shares (as defined in the Certificate of
Designation) and (iii) shares issuable upon conversion of Failure Payments and
other Required Cash Payments (as each is defined in the Certificate of
Designation) into Common Stock of the Company. The Payment Shares shall be
treated as Common Stock issuable upon conversion of the Preferred Stock for all
purposes hereof and thereof and shall be subject to all of the limitations and
afforded all of the rights of the other shares of Common Stock issuable
hereunder or thereunder, including without limitation, the right to be included
in the Registration Statement (as defined in the Registration Rights Agreement)
filed pursuant to the Registration Rights Agreement.

“PERSON” shall mean an individual, a limited liability company, a partnership, a
joint venture, an exempted company, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

“REQUIRED HOLDERS” shall have the meaning ascribed to it in the Certificate of
Designation.

“SERIES A EXCHANGE INVESTORS” shall mean Buyers who, prior to the date of this
Certificate of Designation, were holders of Series A Preferred Stock, and elect
to exchange their Series A Preferred Stock into Series B Preferred Stock.

“STATED VALUE” shall have the meaning ascribed to it in the Certificate of
Designation.

(b) PURCHASE OF PREFERRED STOCK AND WARRANTS. Subject to the satisfaction or
waiver of the terms and conditions of this Agreement, on the Closing Date (as
defined below), the Company shall issue and sell to each Buyer and each Buyer,
severally and not jointly, agrees to purchase from the Company the Preferred
Stock in a principal amount equal to the Subscription Amount (as defined in
Section 10) and an accompanying number of Warrants (as described below) to
purchase a number of shares equal to the Warrant Amount (as defined below).

(i) Form of Certificate of Designation. The Certificate of Designation shall be
in the form annexed hereto as EXHIBIT “A.”

(ii) Form Of Payment. On or before the Closing Date (as defined below), (i) each
Buyer shall pay the purchase price (the “PURCHASE PRICE”) for the Preferred
Stock and the Warrants to be issued and sold to it at the Closing (as defined
below) by wire

 

3



--------------------------------------------------------------------------------

transfer of immediately available funds to the Company, in accordance with the
Company’s written wiring instructions, against delivery of duly executed
certificates representing the Holder’s Preferred Stock (“PREFERRED STOCK
CERTIFICATE”) having an aggregate Stated Value equal to the Purchase Price and
the number of Warrants equal to the Warrant Amount, and (ii) the Company shall
deliver such Preferred Stock Certificates and Warrants duly executed on behalf
of the Company, to such Buyer, against delivery of such Purchase Price.

(iii) Closing Date. Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, the “Closing” with respect to a Buyer shall occur
when subscriber funds representing the aggregate Stated Value of the Preferred
Stock being purchased by the Buyers are transmitted by wire transfer of
immediately available funds by each Buyer to the Company, assuming that the
Transaction Documents are signed by both parties prior to or within three
(3) business days following such transmission. The date of the Closing shall be
referred to herein as the “CLOSING DATE.” Unless otherwise mutually agreed by
the parties, the last Closing hereunder shall occur not later than May 21, 2007.
The Closing contemplated by this Agreement shall occur on the applicable Closing
Date at the offices of the Company, or at such other location as may be agreed
to by the parties.

(iv) Warrants. Each Buyer’s Preferred Stock shall be accompanied by a number of
warrants (“WARRANTS”) equal to the Stated Value of the Preferred Stock being
purchased by such Buyer, divided by the Initial Conversion Price (as defined in
the Certificate of Designation) of the Series B Preferred Stock, multiplied by
50% (the “WARRANT AMOUNT”). The Warrants shall be in the form of the Warrant
annexed hereto as EXHIBIT “D,” except that the “Initial Exercise Price,” as
defined therein, shall equal $7.00 (the “INITIAL WARRANT EXERCISE PRICE”),
subject to adjustment therein. The Warrants shall contain Exercise Price
adjustment provisions that are consistent with the adjustment provisions
afforded to the Conversion Price of the Preferred Stock in the Certificate of
Designation and shall have a five (5) year term.

(v) Closing Deliveries. On the Closing Date, the Company will deliver or cause
to be delivered to each Buyer:

(A) the items required to be delivered to Buyer pursuant to Section 8, duly
executed by the Company where so required,

(B) certificates representing the applicable Preferred Stock and Warrant,

(C) a certificate (“CLOSING CERTIFICATE”) signed by its chief executive officer
or chief financial officer (1) representing the truth and accuracy of all the
representations and warranties made by the Company contained in this Agreement,
as of the applicable Closing Date, as if such representations and warranties
were made and given on all such dates, (2) adopting the covenants and conditions
set forth in this Agreement in relation to the applicable Preferred Stock and
Warrants, and (3) certifying that an Event of Default has not occurred,

 

4



--------------------------------------------------------------------------------

(D) a legal opinion in substantially the form of Exhibit E attached hereto in
relation to the Company, the applicable Preferred Stock, the applicable Warrant
and the Transaction Documents (“CLOSING LEGAL OPINION”),

(E) Preferred Stock with an aggregate Stated Value equal to such Buyer’s
Subscription Amount, registered in the name of such Buyer,

(F) a Warrant registered in the name of such Buyer to purchase up to a number of
shares of Common Stock equal to the Warrant Amount (as defined in
Section 1(b)(iv)) with an exercise price equal to the Initial Warrant Exercise
Price (as defined in Section 1(b)(iv)) subject to adjustment therein,

(G) Limited Standstill Agreements, in the form of Exhibit F hereto, duly
executed by each of the Designated Insiders (as defined in Section 4(r));

(H) The Company shall have delivered to such Buyer a true copy of certificate
evidencing the formation and good standing of the Company and each of its
Subsidiaries in such entity’s jurisdiction of formation issued by the Secretary
of State (or comparable office) of such jurisdiction, as of a date within 10
days of the Closing Date.

(I) The Company shall have delivered to such Buyer a true copy of certificate
evidencing the Company’s qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company conducts business, as of a date within five
(5) days of the Closing Date.

(J) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within five (5) days of the Closing Date.

On the Closing Date, each Buyer shall deliver or cause to be delivered to the
Company the following:

(A) this Securities Purchase Agreement and the Registration Rights Agreement
duly executed by such Buyer,

(B) such Buyer’s Subscription Amount by wire transfer to the account as
specified in writing by the Company (subject to offsets for the Lead Investor’s
Fee, as to the Lead Investor, and subject to any expenses to which such Buyer is
entitled).

2. BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer represents and warrants to
the Company solely as to such Buyer that:

(a) INVESTMENT PURPOSE. As of the date hereof, the Buyer is purchasing the
Preferred Stock and the shares of Common Stock issuable upon conversion of the
Preferred Stock or otherwise pursuant to the Certificate of Designation and the
other Transaction Documents (including, without limitation, the Payment Shares)
(such shares of Common Stock

 

5



--------------------------------------------------------------------------------

being collectively referred to herein as the “CONVERSION SHARES”) and the
Warrants and the shares of Common Stock issuable upon exercise thereof (the
“WARRANT SHARES” and, collectively with the Preferred Stock, Warrants and
Conversion Shares, the “SECURITIES”) for its own account and not with a present
view towards the public sale or distribution thereof, except pursuant to sales
registered or exempted from registration under the 1933 Act; PROVIDED, HOWEVER,
that by making the representations herein, the Buyer does not agree to hold any
of the Securities for any minimum or other specific term and reserves the right
to dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act and applicable state
securities laws.

(b) ACCREDITED INVESTOR STATUS. The Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D (an “ACCREDITED INVESTOR”).

(c) RELIANCE ON EXEMPTIONS. The Buyer understands that the Securities are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.

(d) INFORMATION. The Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by the Buyer or its advisors. The Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigation conducted by Buyer or any of
its advisors or representatives shall modify, amend or affect Buyer’s right to
rely on the Company’s representations and warranties contained in Section 3
below. The Buyer understands that its investment in the Securities involves a
significant degree of risk.

(e) GOVERNMENTAL REVIEW. The Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Securities.

(f) TRANSFER OR RE-SALE. The Buyer understands that (i) except as provided in
the Registration Rights Agreement, the sale or re-sale of the Securities has not
been and is not being registered under the 1933 Act or any applicable state
securities laws, and the Securities may not be transferred or resold unless
(a) the Securities are sold pursuant to an effective registration statement
under the 1933 Act, (b) the Buyer shall have delivered to the Company an opinion
of counsel (which opinion shall be in form, substance and scope reasonably
satisfactory to counsel to the Company) to the effect that the Securities to be
sold or transferred may be sold or transferred pursuant to an exemption from
such registration, (c) the Securities are sold or transferred to an “affiliate”
(as defined in Rule 144 promulgated under the 1933 Act (or a successor rule)
(“RULE 144”) of the Buyer who agrees to sell or otherwise transfer the
Securities only in accordance with this Section 2(f) and who is an Accredited
Investor, or (d) the Securities are sold pursuant to Rule 144 or Rule 144(k);
and (ii) any sale of such Securities made in

 

6



--------------------------------------------------------------------------------

reliance on Rule 144 or Rule 144(k) may be made only in accordance with the
terms of said Rule. Notwithstanding the foregoing or anything else contained
herein to the contrary, the Securities may be pledged as collateral in
connection with a BONA FIDE margin account or other lending arrangement.

(g) ORGANIZATION; AUTHORIZATION; ENFORCEMENT. Buyer is a duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
organized. Buyer has all requisite power and authority to enter into and perform
this Agreement and the Registration Rights Agreement and to consummate the
transactions contemplated hereby and thereby in accordance with the terms hereof
and thereof. The execution and delivery of this Agreement and the Registration
Rights Agreement have been duly and validly authorized and no further consent or
authorization of Buyer, its manager or members is required. This Agreement has
been duly executed and delivered on behalf of the Buyer, and this Agreement
constitutes, and upon execution and delivery by the Buyer of the Registration
Rights Agreement, such agreement will constitute, legal, valid and binding
agreements of the Buyer enforceable in accordance with their terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by
applicable laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

(h) RESIDENCY. The Buyer’s residency is as indicated on its signature page
hereto.

(i) KNOWLEDGE AND EXPERIENCE. Buyer has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the investment in the Securities.

(j) SHORT SALES PRIOR TO THE DATE HEREOF. Buyer and its Affiliates have not from
the time that such Buyer first received a term sheet (written or oral) from the
Company or any other person setting forth the material terms of the transactions
contemplated hereunder until the date hereof entered into or effected, or
attempted to induce any third party to enter into or effect, any short sales of
the Common Stock, or any hedging transaction which establishes a net short
position with respect to the Common Stock.

 

7



--------------------------------------------------------------------------------

(k) NO GENERAL SOLICITATION. Buyer has not been the subject of general
solicitation with respect to this Offering.

(l) INDEPENDENT INVESTMENT DECISION. Such Buyer has independently evaluated the
merits of its decision to purchase the Securities pursuant to the Transaction
Documents, and such Buyer confirms that it has not relied on the advice of any
other Buyer’s business and/or legal counsel in making such decision.

(m) LEGAL AUTHORIZATION FOR DIVIDENDS AND REDEMPTIONS. As of the Closing Date,
the Company is legally authorized, under applicable law, to (i) pay the
Dividends required under the Certificate of Designation and (ii) pay the price
of any Redemption (as defined in the Certificate of Designation).

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to each Buyer that, except as set forth on the Company’s disclosure
schedules or any update thereto prior to the Closing Date (so long as such
schedules do not contain any material adverse change):

(a) ORGANIZATION AND QUALIFICATION. The Company and each of its Subsidiaries (as
defined below), if any, is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is incorporated,
with full power and authority (corporate and other) to own, lease, use and
operate its properties and to carry on its business as and where now owned,
leased, used, operated and conducted. SCHEDULE 3(A) sets forth a list of all of
the Subsidiaries of the Company and the jurisdiction in which each is
incorporated. The Company and each of its Subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which its ownership or use of property or the nature of the business
conducted by it makes such qualification necessary except where the failure to
be so qualified or in good standing would not have a Material Adverse Effect.
“MATERIAL ADVERSE EFFECT” means any material adverse effect on (i) the
Securities, (ii) the business, operations, assets, financial condition or
prospects of the Company and its Subsidiaries, if any, taken as a whole,
(iii) on the transactions contemplated hereby or by the agreements or
instruments to be entered into in connection herewith or (iv) the authority or
the ability of the Company to perform its obligations under this Agreement, the
Registration Rights Agreement, the Preferred Stock or the Warrants.
“SUBSIDIARIES” means any corporation or other organization, whether incorporated
or unincorporated, in which the Company owns, directly or indirectly, any equity
or other ownership interest.

(b) AUTHORIZATION; ENFORCEMENT. (i) The Company has all requisite corporate
power and authority to enter into and perform this Agreement, the Registration
Rights Agreement, the Preferred Stock and the Warrants and to consummate the
transactions contemplated hereby and thereby and to issue the Securities, in
accordance with the terms hereof and thereof, (ii) except as otherwise set forth
in SCHEDULE 3(B), the execution and delivery of this Agreement, the Registration
Rights Agreement, the Preferred Stock and the Warrants by the Company and the
consummation by it of the transactions contemplated hereby and thereby
(including without limitation, the issuance of the Preferred Stock and the
Warrants and the issuance and reservation for issuance of the Conversion Shares
issuable upon conversion of or

 

8



--------------------------------------------------------------------------------

otherwise pursuant to the Preferred Stock and the Warrant Shares issuable upon
exercise of or otherwise pursuant to the Warrants) have been duly authorized by
the Company’s Board of Directors and no further consent or authorization of the
Company, its Board of Directors, or its stockholders is required, (iii) this
Agreement has been duly executed and delivered by the Company, and (iv) this
Agreement constitutes, and upon execution and delivery by the Company of the
Registration Rights Agreement, the Preferred Stock and the Warrants, each of
such agreements and instruments will constitute, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by applicable laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(c) CAPITALIZATION. As of the date hereof, the authorized capital stock of the
Company is as set forth on SCHEDULE 3(C-1). The authorized capital stock of the
Company consists of 100,000,000 shares of Common Stock, par value $.001 per
share, of which approximately 51,000,000 shares are outstanding as of the date
hereof and 5,000,000 shares of preferred stock, par value $0.001 per share, of
which 900,000 shares of Series A Convertible Preferred Stock are outstanding as
of the date hereof. There are no outstanding securities which are convertible
into shares of Common Stock, whether such conversion is currently exercisable or
exercisable only upon some future date or the occurrence of some event in the
future, except as disclosed on SCHEDULE (C-1). If any such securities are listed
on SCHEDULE (C-1), the number or amount of each such outstanding convertible
security and the conversion terms are set forth in said SCHEDULE (C-1). All of
such outstanding shares of capital stock set forth in SCHEDULE 3(C-1) are, or
upon issuance will be, duly authorized, validly issued, fully paid and
nonassessable.

Except as disclosed in SCHEDULE 3(C-1), no shares of capital stock of the
Company are subject to preemptive rights or any other similar rights of the
stockholders of the Company or any liens or encumbrances imposed through the
actions or failure to act of the Company. Except as disclosed in SCHEDULE
3(C-2), as of the effective date of this Agreement, (i) there are no outstanding
options, warrants, scrip, rights to subscribe for, puts, calls, rights of first
refusal, agreements, understandings, claims or other commitments or rights of
any character whatsoever relating to, or securities or rights convertible into
or exchangeable for any shares of capital stock of the Company or any of its
Subsidiaries, or arrangements by which the Company or any of its Subsidiaries is
or may become bound to issue additional shares of capital stock of the Company
or any of its Subsidiaries, (ii) there are no agreements or arrangements under
which the Company or any of its Subsidiaries is obligated to register the sale
of any of its or their securities under the 1933 Act (except the Registration
Rights Agreement) and (iii) there are no anti-dilution or price adjustment
provisions contained in any security issued by the Company (or in any agreement
providing rights to security holders) that will be triggered by the issuance of
the Preferred Stock, the Warrants, the Conversion Shares or Warrant Shares. The
Company has furnished to each Buyer true and correct copies of the Company’s
Certificate of Incorporation as in effect on the date hereof (“CERTIFICATE OF
INCORPORATION”), the Company’s By-laws, as in effect on the date hereof (the
“BY-LAWS”), and the terms of all securities convertible into or exercisable

 

9



--------------------------------------------------------------------------------

for Common Stock of the Company and the material rights of the holders thereof
in respect thereto. In the event that the date of execution of this Agreement is
not the Closing Date, the Company shall provide each Buyer with a written update
of this representation signed by the Company’s President and Chief Executive or
Chief Financial Officer on behalf of the Company as of the Closing Date. The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the Buyers)
and will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities. No
further approval or authorization of any stockholder, the Board of Directors of
the Company or others is required for the issuance and sale of the Securities.
There are no stockholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders.

(d) ISSUANCE OF SHARES. Upon issuance upon conversion of the Preferred Stock and
upon exercise of the Warrants in accordance with their respective terms, and
receipt of the exercise price therefor, the Conversion Shares and Warrant
Shares, along with any Payment Shares or any other shares issued pursuant to the
terms of the Transaction Documents, will be validly issued, fully paid and
non-assessable, and free from all taxes, liens, claims and encumbrances and
shall not be subject to preemptive rights or other similar rights of
stockholders of the Company and will not impose personal liability upon the
holder thereof.

(e) ACKNOWLEDGMENT OF DILUTION. The Company understands and acknowledges the
potentially dilutive effect to the Common Stock upon the issuance of the
Conversion Shares upon conversion of or otherwise pursuant to the Certificate of
Designation or upon issuance of the Warrant Shares upon exercise of or otherwise
pursuant to the Warrants. The Company’s directors and executive officers have
studied and fully understand the nature of the Securities being sold hereunder.
The Company further acknowledges that its obligation to issue Conversion Shares
upon conversion of or otherwise pursuant to the Certificate of Designation, to
issue Warrant Shares upon exercise of or otherwise pursuant to the Warrants in
accordance with this Agreement, and to otherwise issue shares of Common Stock to
the Buyer is absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other stockholders of the
Company. Taking the foregoing into account, the Company’s Board of Directors has
determined, in its good faith business judgment, that the issuance of the
Securities hereunder and under the Certificate of Designation and the Warrants
and the consummation of the transactions contemplated hereby and thereby are in
the best interest of the Company and its stockholders.

(f) NO CONFLICTS. Except as otherwise set forth in SCHEDULE 3(F), the execution,
delivery and performance of each of the Transaction Documents by the Company and
the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the issuance and reservation for
issuance of the Conversion Shares and Warrant Shares) will not (i) conflict with
or result in a violation of any provision of the Certificate of Incorporation or
By-laws, (ii) trigger any resets of conversion or exercise prices in other
outstanding convertible securities, warrants or options of the Company,
(iii) trigger the issuance of securities by the Company to any third party,
(iv) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of

 

10



--------------------------------------------------------------------------------

time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture, patent, patent license or instrument to which the Company or any of
its Subsidiaries is a party, or (v) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and regulations of any self-regulatory organizations to
which the Company or its securities are subject) applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected (except, in the case of clauses (i),
(iv) and (v) above, for such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect). Neither the Company nor any of its
Subsidiaries is in violation of its Certificate of Incorporation, By-laws or
other organizational documents and neither the Company nor any of its
Subsidiaries is in default (and no event has occurred which with notice or lapse
of time or both could put the Company or any of its Subsidiaries in default)
under, and neither the Company nor any of its Subsidiaries has taken any action
or failed to take any action that would give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party or by which any property or assets of the Company or any of its
Subsidiaries is bound or affected, except for possible defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. The businesses
of the Company and its Subsidiaries, if any, are not being conducted, and shall
not be conducted so long as a Buyer owns any of the Securities, in violation of
any law, ordinance or regulation of any governmental entity the violation of
which would have a Material Adverse Effect. Except as disclosed in SCHEDULE 3(F)
or as specifically contemplated by this Agreement or as required under the 1933
Act and any applicable state securities laws, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency, regulatory agency, self
regulatory organization or stock market or any third party in order for it to
execute, deliver or perform any of its obligations under this Agreement, the
Registration Rights Agreement, the Certificate of Designation or the Warrants in
accordance with the terms hereof or thereof or to issue and sell the Preferred
Stock and Warrants in accordance with the terms hereof and to issue the
Conversion Shares upon conversion of or otherwise pursuant to the Certificate of
Designation and the Warrant Shares upon exercise of or otherwise pursuant to the
Warrants. Except as disclosed in SCHEDULE 3(F), all consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the date hereof. The Company is not in violation of the listing requirements of
the Principal Market (as defined herein) and does not reasonably anticipate that
the Common Stock will cease to be listed on the Principal Market in the
foreseeable future. The Company and its Subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.

(g) SEC DOCUMENTS; FINANCIAL STATEMENTS. Except with respect to filings under
Section 16 of the Exchange Act where the Company assists the filing persons as
an accommodation and except as to Form 8-K Current Reports as to those items
where the failure to timely file does not, in and of itself, make the Company
ineligible to utilize a Form S-3 registration statement, since at least
November 14, 2005 (the “REFERENCE DATE”), the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the Securities
Exchange

 

11



--------------------------------------------------------------------------------

Act of 1934, as amended (the “1934 ACT”) (all of the foregoing filed prior to
the date hereof and since at least the Reference Date, and all exhibits included
therein and financial statements and schedules thereto and documents (other than
exhibits to such documents) incorporated by reference therein, being hereinafter
referred to herein as the “SEC DOCUMENTS”). For purposes of this Agreement,
“TIMELY FILED” shall mean that the applicable document was filed (i) by its
original due date under the 1934 Act, or, if a request for an extension was
timely filed, (ii) by such extended due date. True and complete copies of the
SEC Documents are available on the SEC’s internet website (www.sec.gov), except
for such exhibits and incorporated documents. Upon the request of a Buyer, the
Company will promptly provide copies of the SEC Documents to such Buyer. As of
their respective dates, the SEC Documents complied in all material respects with
the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. None of the
statements made in any such SEC Documents is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings prior to the date hereof). As of their
respective dates, the financial statements of the Company (and the notes
thereto) included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements) and fairly present
in all material respects the consolidated financial position of the Company and
its consolidated Subsidiaries as of the dates thereof and the consolidated
results of their operations and cash flows for the periods then ended (subject,
in the case of unaudited statements, to normal year-end audit adjustments).
Except as set forth in the financial statements of the Company included in the
SEC Documents, the Company has no liabilities, contingent or otherwise, other
than (i) liabilities incurred in the ordinary course of business subsequent to
the date of the Company’s most recent 10-QSB or 10-KSB and (ii) obligations
under contracts and commitments incurred in the ordinary course of business and
not required under generally accepted accounting principles to be reflected in
such financial statements, which, individually or in the aggregate, are not
material to the financial condition or operating results of the Company.

(h) ABSENCE OF CERTAIN CHANGES. Except for losses incurred in the ordinary
course of business that have been publicly disclosed at least five (5) days
prior to the date hereof or as set forth on SCHEDULE 3(H) or 3(I)(B) hereof,
since the date of the Company’s most recent 10-QSB or 10-KSB, there has been no
material adverse change and no material adverse development in the assets,
liabilities, business, properties, operations, financial condition, results of
operations or prospects of the Company or any of its Subsidiaries. For purposes
of this Section 3(h), the terms “MATERIAL ADVERSE CHANGE” and “MATERIAL ADVERSE
DEVELOPMENT” shall exclude continuing losses that are consistent with the
Company’s historical losses.

 

12



--------------------------------------------------------------------------------

(i) ABSENCE OF LITIGATION. Except as disclosed in SCHEDULE 3(I)(A), to the
knowledge of the Company or any of its Subsidiaries, there is no action, suit,
claim, proceeding, inquiry or investigation by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company or any of its Subsidiaries, or their officers or directors
in their capacity as such. SCHEDULE 3(I)(B) contains a complete list and summary
description of any known pending or threatened proceeding against or affecting
the Company or any of its Subsidiaries, without regard to whether it, if
adversely decided, would have a Material Adverse Effect. The Company and its
Subsidiaries are unaware of any facts or circumstances which might give rise to
any of the foregoing.

(j) PATENTS, COPYRIGHTS, ETC. All of the Company’s material patents, patent
applications, Patents (as defined below), patent rights, inventions, know-how,
trade secrets, trademarks, trademark applications, service marks, service names,
trade names and copyrights (“INTELLECTUAL PROPERTY”) are set forth in SCHEDULE
3(J-1) hereof. Any liens, encumbrances or licenses that have been granted
against the Intellectual Property are listed in SCHEDULE 3(J-2). Except as
otherwise set forth on SCHEDULE 3(J-2), the Company owns all right and title to
the Intellectual Property free and clear of any liens or encumbrances and has
not granted any licenses or rights to use any of the Patents to any third party.
The Company and each of its Subsidiaries owns or possesses the requisite
licenses or rights to use all Intellectual Property necessary to enable it to
conduct its business as now operated, including but not limited to the
intellectual property set forth in SCHEDULE 3(J-1) hereof (and, except as
otherwise set forth in SCHEDULE 3(J-2) hereof, to the best of the Company’s
knowledge, as presently contemplated to be operated in the future), except for
such licenses or rights the failure of which to own or possess would not,
individually or in the aggregate, have a Material Adverse Effect; there is no
claim or action by any person pertaining to, or proceeding pending, or to the
Company’s knowledge threatened, which challenges the right of the Company or of
a Subsidiary with respect to any Intellectual Property necessary to enable it to
conduct its business as now operated (and, except as otherwise set forth in
SCHEDULE 3(J-2) hereof, to the best of the Company’s knowledge, as presently
contemplated to be operated in the future), except for actions or claims which,
if adversely decided, would not have a Material Adverse Effect; to the best of
the Company’s knowledge, the Company’s or its Subsidiaries’ current and intended
products, services and processes do not infringe on any Intellectual Property or
other rights held by any person, and the Company is unaware of any facts or
circumstances which might give rise to any of the foregoing. The Company and
each of its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of their Intellectual Property.

For purposes hereof, “PATENTS” means all domestic and foreign letters patent,
design patents, utility patents, industrial designs, inventions, trade secrets,
ideas, concepts, methods, techniques, processes, proprietary information,
technology, know-how, formulae, rights of publicity and other general
intangibles of like nature, now existing or hereafter acquired (including,
without limitation, all domestic and foreign letters patent, design patents,
utility patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how
and formulae described in SCHEDULE 3(J-1) hereof), all applications,
registrations and recordings thereof (including, without limitation,
applications, registrations and recordings in the United States Patent and

 

13



--------------------------------------------------------------------------------

Trademark Office, or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof, in each case owned by the Company or an of its Subsidiaries.

(k) NO MATERIALLY ADVERSE CONTRACTS, ETC. Except as otherwise set forth on
SCHEDULE 3(K), neither the Company nor any of its Subsidiaries is subject to any
charter, corporate or other legal restriction, or any judgment, decree, order,
rule or regulation which in the judgment of the Company’s officers has or is
reasonably likely in the future to have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries is a party to any contract or agreement, or
has knowledge of a breach of any contract or agreement to which the Company or
any of its Subsidiaries is a party, either of which in the judgment of the
Company’s officers has or is reasonably likely to have a Material Adverse
Effect.

(l) TAX STATUS. Except as set forth on SCHEDULE 3(L), the Company and each of
its Subsidiaries has made or filed all federal, state and foreign income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject (unless and only to the extent that the Company and each of
its Subsidiaries has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim. The Company has not executed a waiver with respect to the statute of
limitations relating to the assessment or collection of any foreign, federal,
state or local tax. Except as set forth on SCHEDULE 3(L), none of the Company’s
tax returns is presently being audited by any taxing authority.

(m) CERTAIN TRANSACTIONS. Except as set forth on SCHEDULE 3(M) and except for
arm’s length transactions pursuant to which the Company or any of its
Subsidiaries makes payments in the ordinary course of business upon terms no
less favorable than the Company or any of its Subsidiaries could obtain from
third parties and other than the grant of stock options disclosed on SCHEDULE
3(C), none of the officers, directors, or employees of the Company is presently
a party to any transaction with the Company or any of its Subsidiaries (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

(n) DISCLOSURE. To the best of the Company’s knowledge, all information relating
to or concerning the Company or any of its Subsidiaries set forth in this
Agreement and provided to each Buyer pursuant to Section 2(d) hereof and
otherwise in connection with the transactions contemplated hereby is true and
correct in all material respects and the Company has

 

14



--------------------------------------------------------------------------------

not omitted to state any material fact necessary in order to make the statements
made herein or therein, in light of the circumstances under which they were
made, not misleading. No event or circumstance has occurred or exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which has not been
publicly announced or disclosed but under applicable law, rule or regulation,
requires public disclosure or announcement by the Company (assuming for this
purpose that the Company’s reports filed under the 1934 Act are being
incorporated into an effective registration statement filed by the Company under
the 1933 Act).

(o) ACKNOWLEDGMENT REGARDING BUYER’S PURCHASE OF SECURITIES. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that each Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and that any statement made by each Buyer or any of its respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is not advice or a recommendation and is merely incidental
to the Buyer’s purchase of the Securities and has not been relied upon by the
Company, its officers or directors in any way. The Company further represents to
each Buyer that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the Company and its
representatives.

(p) NO INTEGRATED OFFERING. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would require registration under the 1933 Act of the
issuance of the Securities to any Buyer. The issuance of the Securities to each
Buyer will not be integrated with any other issuance of the Company’s securities
for purposes of any stockholder approval provisions applicable to the Company or
its securities.

(q) NO BROKERS. The identity of any brokers or placement agents that are
receiving compensation in respect to this Offering, along with the amount of
cash, warrants or other consideration that compose any compensation to each such
broker or placement agent, are disclosed in SCHEDULE 3(Q) hereto. Other than as
set forth on SCHEDULE 3(Q), the Company has taken no action which would give
rise to any claim by any person for brokerage commissions, finder’s fees or
similar payments relating to this Agreement or the transactions contemplated
hereby. The Company shall indemnify and hold harmless each of Buyer, its
employees, officers, directors, agents, and partners, and their respective
Affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorney’s fees) and expenses suffered in respect of
any such claimed or existing fees.

(r) PERMITS; COMPLIANCE. The Company and each of its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “COMPANY PERMITS”), except where
the failure to so possess any such Company Permits

 

15



--------------------------------------------------------------------------------

would not have a Material Adverse Effect, and there is no action pending or, to
the knowledge of the Company, threatened regarding suspension or cancellation of
any of the Company Permits. To the best of the Company’s knowledge, neither the
Company nor any of its Subsidiaries is in conflict with, or in default or
violation of, any of the Company Permits, except for any such conflicts,
defaults or violations which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. Since the beginning of
the most recent fiscal quarter that began more than two (2) years prior to the
Closing Date, neither the Company nor any of its Subsidiaries has received any
notification with respect to possible conflicts, defaults or violations of
applicable laws, except for notices relating to possible conflicts, defaults or
violations, which conflicts, defaults or violations would not have a Material
Adverse Effect.

(s) ENVIRONMENTAL MATTERS.

(i) Except as set forth in SCHEDULE 3(S), there are, to the Company’s knowledge,
with respect to the Company or any of its Subsidiaries or any predecessor of the
Company, no past or present violations of Environmental Laws (as defined below),
releases of any material into the environment, actions, activities,
circumstances, conditions, events, incidents, or contractual obligations which
may give rise to any common law environmental liability or any liability under
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
or similar federal, state, local or foreign laws and neither the Company nor any
of its Subsidiaries has received any notice with respect to any of the
foregoing, nor is any action pending or, to the Company’s knowledge, threatened
in connection with any of the foregoing. The term “ENVIRONMENTAL LAWS” means all
federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants contaminants, or toxic or hazardous
substances or wastes (collectively, “HAZARDOUS MATERIALS”) into the environment,
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials, as
well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

(ii) Other than those that are or were stored, used or disposed of in compliance
with applicable law, no Hazardous Materials are contained on or about any real
property currently owned, leased or used by the Company or any of its
Subsidiaries, and no Hazardous Materials were released on or about any real
property previously owned, leased or used by the Company or any of its
Subsidiaries during the period the property was owned, leased or used by the
Company or any of its Subsidiaries, except in the normal course of the Company’s
or any of its Subsidiaries’ business.

(iii) Except as set forth in SCHEDULE 3(S), there are no underground storage
tanks on or under any real property owned, leased or used by the Company or any
of its Subsidiaries that are not in compliance with applicable law.

 

16



--------------------------------------------------------------------------------

(t) TITLE TO PROPERTY. The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case free and clear of all liens, encumbrances and
defects except such as are described in SCHEDULE 3(T) or such as would not have
a Material Adverse Effect. Any real property and facilities held under lease by
the Company and its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as would not have a Material Adverse
Effect.

(u) INSURANCE. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not have a Material Adverse Effect.

(v) INTERNAL ACCOUNTING CONTROLS. The Company and each of its Subsidiaries
maintain a system of internal accounting controls sufficient, in the judgment of
the Company’s board of directors, to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(w) FOREIGN CORRUPT PRACTICES. Neither the Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other person acting on behalf of
the Company or any Subsidiary has, in the course of his actions for, or on
behalf of, the Company, used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977; or
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

(x) SOLVENCY. The Company (both before and after giving effect to the
transactions contemplated by this Agreement) is solvent (i.e., its assets have a
fair market value in excess of the amount required to pay its probable
liabilities on its existing debts as they become absolute and matured) and
currently the Company has no information that would lead it to reasonably
conclude that the Company would not have the ability to, nor does it intend to
take any action that would impair its ability to, pay its debts from time to
time incurred in connection therewith as such debts mature. Except as disclosed
in SCHEDULE 3(X), the Company did not receive a qualified opinion from its
auditors with respect to its most recent fiscal year end and does not anticipate
or know of any basis upon which its auditors might issue a qualified opinion in
respect of its current fiscal year.

 

17



--------------------------------------------------------------------------------

(y) NO INVESTMENT COMPANY. The Company is not, and upon the issuance and sale of
the Securities as contemplated by this Agreement will not be, an “investment
company” required to be registered under the Investment Company Act of 1940 (an
“INVESTMENT COMPANY”). The Company is not controlled by an Investment Company.

(z) NO MARKET MANIPULATION. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in, or that has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid anyone any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company.

(aa) STOP TRANSFER. The Securities, when issued, will be restricted securities.
The Company will not issue any stop transfer order or other order impeding the
sale, resale or delivery of any of the Securities, except as may be required by
any applicable federal or state securities laws and unless contemporaneous
notice of such instruction is given to the Buyer of such Securities.

(bb) NO UNDISCLOSED LIABILITIES. The Company has no liabilities or obligations
which are material, individually or in the aggregate, other than those incurred
in the ordinary course of the Company’s businesses which have been disclosed in
the Company’s public filings and which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect other than as set forth
in SCHEDULE 3(BB).

(cc) NO UNDISCLOSED EVENTS OR CIRCUMSTANCES. Other than events or circumstances
which have been disclosed in the Company’s public filings, no event or
circumstance has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed in the Reports.

(dd) GOOD STANDING WITH ACCOUNTANTS AND LAWYERS. There are no disagreements of
any kind presently existing, or reasonably anticipated by the Company to arise,
between the Company and the accountants and lawyers formerly or presently
employed by the Company, with respect to disputes or conflicts over payment owed
to such accountants and lawyers. Attached hereto as SCHEDULE DD is a signed
letter from the Company’s current outside law firm attesting to the facts
relating to it relationship to the Company in the immediately preceding sentence
(the “LAWYER LETTER”).

(ee) COMPANY ACKNOWLEDGMENT. The Company hereby acknowledges that each Buyer may
elect to hold the Preferred Stock and the Warrants for various periods of time,
as permitted by the terms of the Transaction Documents and the

 

18



--------------------------------------------------------------------------------

Company further acknowledges that Buyer has made no representations or
warranties, either written or oral, as to how long the Securities will be held
by such Buyer or regarding Buyer’s trading history or investment strategies,
provided that this subsection does not supersede any of the representations made
by the Buyer in Section 2.

(ff) DISCLOSURE. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes material, nonpublic information concerning
the Company or its Subsidiaries other than the existence of the transactions
contemplated by this Agreement or the other Transaction Documents. The Company
understands and confirms that each of the Buyers will rely on the foregoing
representations in effecting transactions in securities of the Company. All
disclosure provided to the Buyers regarding the Company, its business and the
transactions contemplated hereby, including the Schedules to this Agreement,
furnished by or on behalf of the Company is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. Each press release
issued by the Company or any of its Subsidiaries during the twelve (12) months
preceding the date of this Agreement did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.

(gg) ABSENCE OF CERTAIN COMPANY CONTROL PERSON ACTIONS OR EVENTS. To the
Company’s knowledge, during the past five (5) years:

(i) No petition under the federal bankruptcy laws or any state insolvency law
was filed by or against, and no receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;

(ii) No Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);

(iii) No Company Control Person has been the subject of any order, judgment or
decree, that was not subsequently reversed, suspended or vacated, of any court
of competent jurisdiction, permanently or temporarily enjoining him from, or
otherwise limiting, the following activities:

(A) acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or

 

19



--------------------------------------------------------------------------------

employee of any investment company, bank, savings and loan association or
insurance company, as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, any other
Person regulated by the Commodity Futures Trading Commission (“CFTC”) or
engaging in or continuing any conduct or practice in connection with such
activity;

(B) engaging in any type of business practice; or

(C) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;

(iv) No Company Control Person has been the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
paragraph (3) of this item, or to be associated with Persons engaged in any such
activity; or

(v) No Company Control Person was found by a court of competent jurisdiction in
a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.

For purposes hereof, “COMPANY CONTROL PERSON” means each director, executive
officer, promoter, and such other Persons as may be deemed in control of the
Company pursuant to Rule 405 under the 1933 Act or Section 20 of the 1934 Act.

(hh) DTC STATUS. The Company’s transfer agent is a participant in and the Common
Stock is eligible for transfer pursuant to the Depository Trust Company
Automated Securities Transfer Program. The name, address, telephone number, fax
number, contact person and email address of the Company transfer agent is set
forth on SCHEDULE 3(HH) hereto.

(ii) SARBANES-OXLEY; INTERNAL ACCOUNTING CONTROLS. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date.

(jj) [INTENTIONALLY LEFT BLANK].

(kk) REGISTRATION RIGHTS. Except as set forth in the SEC Reports and on SCHEDULE
3(KK) hereto, other than each of the Buyers, no Person has any right to cause
the Company to effect the registration under the Securities Act of any
securities of the Company.

 

20



--------------------------------------------------------------------------------

(ll) TRANSACTIONS WITH AND OBLIGATIONS TO AFFILIATES. Except as set forth in the
SEC Documents filed at least ten days prior to the date hereof and other than
the grant of stock options disclosed on SCHEDULE 3(LL), none of the officers,
directors or employees of the Company or any of its Subsidiaries is presently a
party to any transaction with the Company or any of its Subsidiaries (other than
for ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the knowledge of the Company or any of its Subsidiaries, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner. SCHEDULE 3(LL) sets forth any loans, payables, payments,
transactions, debt or equity securities, or similar agreements or obligations
between the Company and any officers, directors, management or affiliates of the
Company.

(mm) INDEBTEDNESS AND OTHER CONTRACTS. All outstanding indebtedness (including
but not limited to indebtedness convertible into equity) of the Company is set
forth on SCHEDULE 3(MM). Except as disclosed in SCHEDULE 3(MM), neither the
Company nor any of its Subsidiaries (i) has any outstanding Indebtedness (as
defined below), (ii) is a party to any contract, agreement or instrument, the
violation of which, or default under which, by the other party(ies) to such
contract, agreement or instrument would result in a Material Adverse Effect,
(iii) is in violation of any term of or in default under any contract, agreement
or instrument relating to any Indebtedness, or (iv) is a party to any contract,
agreement or instrument relating to any Indebtedness, the performance of which,
in the judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. SCHEDULE 3(MM) provides a detailed description of the material
terms of any such outstanding Indebtedness. For purposes of this Agreement: (x)
“INDEBTEDNESS” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services including (without limitation)
“Capital Leases” in accordance with generally accepted accounting principles
(other than trade payables entered into in the ordinary course of business),
(C) all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses
(A) through (G) above; (y) “CONTINGENT

 

21



--------------------------------------------------------------------------------

OBLIGATION” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “PERSON” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

(nn) CONDUCT OF BUSINESS. Neither the Company nor its Subsidiaries is in
violation of any term of or in default under its Certificate of Incorporation,
Bylaws or their organizational charter or bylaws, respectively. Except as
disclosed in SCHEDULE 3(NN), neither the Company nor any of its Subsidiaries is
in violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except for possible violations which would not,
individually or in the aggregate, have a Material Adverse Effect. Without
limiting the generality of the foregoing, the Company is not in violation of any
of the rules, regulations or requirements of the Principal Market other than
violations which could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect and has no knowledge of any facts
or circumstances which would reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future. Except as
disclosed on SCHEDULE 3(NN) since March 24, 2006, (i) the Common Stock has been
designated for quotation on the Principal Market, (ii) trading in the Common
Stock has not been suspended by the SEC or the Principal Market and (iii) the
Company has received no communication, written or oral, from the SEC or the
Principal Market regarding the suspension or delisting of the Common Stock from
the Principal Market, and the Company has not received any letters of inquiry
from the SEC Division of Enforcement or state securities regulators in the past
24 months related to any potential or alleged violation of state or federal
securities laws. The Company and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.

(oo) ABSENCE OF CERTAIN CHANGES. Except as disclosed in SCHEDULE 3(H) or 3(OO)
or in the SEC Documents, since the date of the Company’s most recent audited
financial statements contained in a Form 10-KSB, there has been no material
adverse change and no material adverse development in the business, assets,
properties, operations, condition (financial or otherwise), or results of
operations of the Company. Except as disclosed in SCHEDULE 3(OO), since the date
of the Company’s most recent audited financial statements contained in a Form
10-K, neither the Company nor any of its Subsidiaries has (i) declared or paid
any dividends on its Common Stock, (ii) except as disclosed in the SEC
Documents, sold any assets, individually or in the aggregate, in excess of
$100,000 outside of the ordinary course of business or (iii) except as set forth
in SCHEDULE 3(L) or in the SEC

 

22



--------------------------------------------------------------------------------

Documents, had capital expenditures, individually or in the aggregate, in excess
of $100,000. Except as set forth in SCHEDULE 3(OO), neither the Company nor any
of its Subsidiaries has taken any steps to seek protection pursuant to any
bankruptcy law nor does the Company have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do so.
The Company and its Subsidiaries, individually and on a consolidated basis, are
not as of the date hereof, and after giving effect to the transactions
contemplated hereby to occur at the Closing, will not be Insolvent (as defined
below). For purposes of this Section 3(oo), “INSOLVENT” means (i) the present
fair saleable value of the Company’s assets is less than the amount required to
pay the Company’s total Indebtedness, (ii) the Company is unable to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Company intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

(pp) NO UNDISCLOSED EVENTS, LIABILITIES, DEVELOPMENTS OR CIRCUMSTANCES. Except
as disclosed in the Disclosure Schedules, no event, liability, development or
circumstance has occurred or exists, or is contemplated to occur with respect to
the Company, its Subsidiaries or their respective business, properties,
prospects, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws on a registration
statement on Form SB-2 or any other appropriate form filed with the SEC relating
to an issuance and sale by the Company of its Common Stock and which has not
been publicly announced.

(qq) EMPLOYEE RELATIONS.

(i) Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union. The Company and its
Subsidiaries believe that their relations with their employees are good. Except
as disclosed in SCHEDULE 3(QQ), no executive officer of the Company or any of
its Subsidiaries (as defined in Rule 501(f) of the 1933 Act) has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary. No executive officer of the Company or any of
its Subsidiaries, to the knowledge of the Company or any such Subsidiary, is, or
is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and, the continued employment of each such executive officer does not,
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.

(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

23



--------------------------------------------------------------------------------

(rr) INTELLECTUAL PROPERTY RIGHTS. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and other intellectual property rights necessary to conduct their
respective businesses as now conducted (“INTELLECTUAL PROPERTY RIGHTS”). Except
as set forth in SCHEDULE 3(RR), none of the Company’s Intellectual Property
Rights have expired or terminated, or are expected to expire or terminate,
within three years from the date of this Agreement. The Company does not have
any knowledge of any infringement by the Company or its Subsidiaries of
Intellectual Property Rights of others. There is no claim, action or proceeding
being made or brought, or to the knowledge of the Company, being threatened,
against the Company or any of its Subsidiaries regarding its Intellectual
Property Rights. The Company is unaware of any facts or circumstances which
might give rise to any of the foregoing infringements or claims, actions or
proceedings. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
Intellectual Property Rights.

(ss) OBLIGATIONS TO ISSUE ADDITIONAL SECURITIES. SCHEDULE 3(SS) lists all
outstanding debt or equity securities, warrants, options, or other Common Stock
Equivalents, or contractual agreements of the Company that contain any
provisions (“TRIGGERING PROVISIONS”) that could require the adjustment to
conversion or exercise prices of existing securities, or the issuance of
additional securities triggered as a result of the issuance of securities by the
Company or by the passage of time on or after the date of this Securities
Purchase Agreement.

(tt) APPLICATION OF TAKEOVER PROTECTIONS. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar antitakeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Buyers as a result of the Buyers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Buyers’ ownership of the Securities.

4. COVENANTS.

(a) BEST EFFORTS. The parties shall use their best efforts to satisfy timely
each of the conditions described in Sections 7 and 8 of this Agreement.

(b) FORM D; BLUE SKY LAWS. The Company agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
each Buyer promptly after such filing. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary to qualify the Securities for sale to the Buyer at the Closing
pursuant to this Agreement under applicable securities or “blue sky” laws of the
states of the United States (or to obtain an exemption from such qualification),
and shall provide evidence of any such action so taken to each Buyer on or prior
to the Closing Date.

 

24



--------------------------------------------------------------------------------

(c) REPORTING STATUS. The Company’s Common Stock is registered under
Section 12(g) of the 1934 Act. So long as any Buyer beneficially owns any of the
Securities, the Company shall timely file all reports required to be filed with
the SEC pursuant to the 1934 Act (“1934 ACT FILINGS”), and the Company shall not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would permit such
termination.

(d) USE OF PROCEEDS. The Company shall use the proceeds from the sale of the
Preferred Stock and the Warrants in the manner set forth in SCHEDULE 4(D)
attached hereto and made a part hereof and, except as otherwise expressly
specified in SCHEDULE 4(D), the Company shall not use any of such proceeds
(i) to repay any of its corporate debt or other Indebtedness, (ii) to redeem any
Common Stock or Common Stock Equivalents, to settle any outstanding litigation
or (iii) to repay any debt or obligation to any officer, director or manager of
the Company, or any of their affiliates or family members (collectively,
“INSIDERS”). From the date hereof until the date that Preferred Stock with an
aggregate Stated Value of at least one million dollars ($1,000,000) is no longer
outstanding, in the event that the Company raises capital through the issuance
of debt or equity, or other Common Stock Equivalents, the Company shall be
prohibited from using in excess of ten percent (10%) of the proceeds of any such
issuances for the repayment of the then outstanding indebtedness to any Insider
or the payment of salaries (other than salaries for the current pay period) or
bonuses to any Insiders that have accrued and become payable prior to the date
of such financing but that had not been paid.

(e) CAPITAL RAISING LIMITATIONS; RIGHT OF PARTICIPATION.

(i) Lock-up of Issuance of Securities. Except for the Series B Preferred Stock
issuable hereunder, except for Exempt Issuances, except for the Lock-Up
Exceptions, as defined below, and except for the transactions or other issuances
of securities by the Company to the Buyers as contemplated by the Transaction
Documents, during the period that Preferred Stock with an aggregate Stated Value
of at least one million dollars ($1,000,000) remains outstanding (the
“LIMITATION PERIOD”), neither the Company nor any Subsidiary shall issue shares
of Common Stock or Common Stock Equivalents (the “LOCK-UP”). Notwithstanding the
above, the Company may issue: (A) in any combination of private offerings or
underwritten public offerings, up to $50 million of Straight Common Stock (as
defined below) during any rolling twelve (12) calendar month period following
the Closing Date, which Common Stock may be issued at a purchase price of not
less than 75% of the Market Price (as defined in the Certificate of Designation)
at the time of issuance (collectively, “COMMON STOCK LOCK-UP EXCEPTIONS”), and
(B) an amount of preferred stock and associated warrants to purchase common
stock (the “PREFERRED STOCK LOCK-UP EXCEPTIONS”), including but not limited to
any Series A preferred stock issued hereafter and any other series of preferred
stock issued hereafter, not to exceed an amount equal to $10,000,000 minus the
total aggregate Stated Value of Series B Preferred Stock sold pursuant to the
Securities Purchase Agreement to Buyers other than Series A Exchange Investors.
For purposes hereof, “STRAIGHT

 

25



--------------------------------------------------------------------------------

COMMON STOCK” shall mean Common Stock that is issued by the Company to a
purchaser, and is not accompanied by any warrants, options, convertible
securities or any other Common Stock Equivalents. Common Stock Lock-Up
Exceptions and Preferred Stock Lock-Up Exceptions are collectively referred to
herein as “LOCK-UP EXCEPTIONS.” It is expressly agreed and understood that the
characterization of an issuance of securities as a Lock-Up Exception does not
cause such issuance to be exempt from any provisions of the Transaction
Documents, including but not limited to (A) the provisions in the Certificate of
Designation regarding adjustments to the Conversion Price of the Preferred Stock
and the provisions in the Warrant regarding adjustments to the Exercise Price of
the Warrant, (B) the provisions in the Certificate of Designation and the
Warrants defining a 25% Aggregate Issuance (as defined in the Certificate of
Designation and the Warrant, respectively), or (C) the MFN Securities Exchange
Provision of Section 4(e)(iv).

(ii) Capital Raising Limitations. During the period that Preferred Stock with an
aggregate Stated Value of at least one million dollars ($1,000,000) remains
outstanding, or so long as any of the Warrants to purchase at least 100,000
shares of Common Stock remain outstanding, notwithstanding whether or not an
issuance of securities is an Exempt Issuance, the Company shall not issue or
sell, or agree to issue or sell Variable Equity Securities (as defined below),
or any securities of the Company pursuant to an Equity Line (as defined below)
structure or format or any securities of the Company in exchange for goods or
services, without obtaining the prior written approval of the Required Holders ,
with the exception of any such agreements, transactions or Equity Lines existing
as of the date hereof. For purposes hereof, an “EQUITY LINE” shall mean a
transaction involving a written agreement between the Company and an investor or
underwriter whereby the Company has the right to “put” its securities to the
investor or underwriter over an agreed period of time and at an agreed price or
price formula. For purposes hereof, the following shall be collectively referred
to herein as, the “VARIABLE EQUITY SECURITIES”: (A) any debt or equity
securities or other Common Stock Equivalents which are convertible into,
exercisable or exchangeable for, or carry the right to receive additional shares
of Common Stock either (1) at any conversion, exercise or exchange rate or other
price that is based upon and/or varies with the trading prices of or quotations
for Common Stock at any time after the initial issuance of such debt or equity
security, or (2) with a fixed conversion, exercise or exchange price that is
subject to being reset at some future date at any time after the initial
issuance of such debt or equity security due to a change in the market price of
the Company’s Common Stock since date of initial issuance, or (B) any amortizing
convertible security which amortizes prior to its maturity date, where the
Company has the option to make such amortization payments in shares of Common
Stock (whether or not such payments in stock are subject to certain equity
conditions), or (C) any debenture, preferred stock or other Common Stock
Equivalent that is accompanied by a number of warrants greater than 50% (100%,
in the case of preferred stock issued under the Preferred Stock Lock-Up
Exceptions) of the original principal amount, divided by the Market Price at the
time of closing of such debenture or preferred stock, or (D) any Common Stock
that is sold at a discount to the Market Price at the time of closing that is
greater than 25%, (E) any adjustable warrant (other than warrants accompanying
preferred stock issued under the Preferred Stock Lock-Up Exceptions) where the
number of shares issuable thereunder is subject to increase, (F) any Common
Stock that is accompanied by a number of warrants greater than the number of
shares of Common Stock sold by the Company in such transaction, (G) any warrant,
convertible security or other

 

26



--------------------------------------------------------------------------------

Common Stock Equivalent with a conversion, exercise or exchange price that is
set at a price that represents a discount to the Market Price at the time of
closing of such warrant, convertible security or other Common Stock Equivalent
that is greater than 25%, (H) any note, debenture or other debt obligation that
is accompanied by shares of Common Stock for which the additional consideration
paid per share of Common Stock is less than 90% of the Market Price at the time
of closing. For purposes of the above, the “MARKET PRICE” at time of closing
shall mean the Market Price, as defined in the Certificate of Designation.

 

27



--------------------------------------------------------------------------------

(iii) Buyer’s Right of Participation in Future Financings.

(A) From the date hereof and during the period that any portion of the Preferred
Stock is outstanding, upon any financing by the Company or any of its
subsidiaries (each, a “SUBSEQUENT FINANCING”) of Common Stock or Common Stock
Equivalents (as defined in Section 1(a)), excluding any securities issued
pursuant to the Offering described in this Agreement, each Buyer shall have the
right to participate in up to the Buyer’s Participation Maximum (as defined
below) of the Subsequent Financing, provided that any securities issued to the
Buyer hereunder, and any securities issuable pursuant to the conversion or
exercise of such securities, shall be subject to the Beneficial Ownership
Limitation.

(B) At least ten (10) days prior to the closing of the Subsequent Financing, the
Company shall deliver to each Buyer a written notice of its intention to effect
a Subsequent Financing (an “ADVANCE NOTICE OF FINANCING”), which Advance Notice
of Financing shall ask such Buyer if it wants to review the details of such
financing (such additional notice, a “SUBSEQUENT FINANCING NOTICE”). Upon the
request of a Buyer, and only upon a request by such Buyer, for a Subsequent
Financing Notice, the Company shall promptly, but no later than one (1) Trading
Day after such request, deliver a Subsequent Financing Notice to such Buyer. The
Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder, the Person with whom such Subsequent Financing is proposed to be
effected, and attached to which shall be a term sheet or similar document
relating thereto.

(C) Any Buyer desiring to participate in such Subsequent Financing must provide
written notice to the Company by not later than 5:30 p.m. (New York City time)
on the tenth (10th) Trading Day after such Buyer has received the Advance Notice
of Financing that the Buyer is willing to participate in the Subsequent
Financing, the amount of the Buyer’s participation, and that the Buyer has such
funds ready, willing, and available for investment on the terms set forth in the
Subsequent Financing Notice. If the Company receives no notice from a Buyer as
of such tenth (10th) Trading Day, such Buyer shall be deemed to have notified
the Company that it does not elect to participate.

(D) If by 5:30 p.m. (New York City time) on the tenth (10th) Trading Day after
all of the requesting Buyers have received the Advance Notice of Financing,
notifications by the Buyers of their willingness to participate in the
Subsequent Financing (or to cause their designees to participate) is, in the
aggregate, less than the total amount of the Subsequent Financing, then the
Company may effect the remaining portion of such Subsequent Financing on the
terms and to the Persons set forth in the Subsequent Financing Notice.

(E) If by 5:30 p.m. (New York City time) on the tenth (10th) Trading Day after
all of the Buyers have received the Advance Notice of Financing, the Company
receives responses to a Subsequent Financing Notice from Buyers seeking to
purchase more than the aggregate amount of the Subsequent Financing, each such
Buyer shall have the right to purchase up to (the “BUYER’S PARTICIPATION
MAXIMUM”) (a) their Pro Rata Portion (as defined below) of the Subsequent
Financing, plus (b) a pro rata amount (based upon the relative amount of the
participating Buyers’ respective Pro Rata Portions) of the aggregate of

 

28



--------------------------------------------------------------------------------

the unused Pro Rata Portions of the other Buyers. For purposes hereof, “PRO RATA
PORTION” shall mean the ratio of (x) the Subscription Amount of Securities
purchased on the Closing Date by a Buyer participating under this
Section 4(e)(iii)(E) and (y) the sum of the aggregate Subscription Amounts of
Securities purchased on the Closing Date by all Buyers participating under this
Section 4(e)(iii)(E).

(F) For purposes of clarity, in the event that there is any amount of a
Subsequent Financing that is not requested to be purchased by a Buyer, then any
other Buyer shall have the right to purchase such remaining amount of the
Subsequent Financing.

(G) The Company must provide the Buyers with a second Subsequent Financing
Notice, and the Buyers will again have the right of participation set forth
above in this Section 4(e)(iii)(E), if the Subsequent Financing subject to the
initial Subsequent Financing Notice is not consummated for any reason on the
terms set forth in such Subsequent Financing Notice within thirty (30) Trading
Days after the date of the initial Subsequent Financing Notice.

(iv) Most Favored Nation (MFN) Securities Exchange Provision. From the date
hereof until the date when such Buyer holds less than 20% in Stated Value of
Preferred Stock originally purchased by such Buyer hereunder, if the Company
effects a Subsequent Financing (expressly including but not limited to offerings
of preferred stock that constitute Preferred Stock Lock-Up Exceptions), each
Buyer may elect, in its sole discretion, to exchange all or some of the
Preferred Stock then held by such Buyer for any securities or units issued in a
Subsequent Financing on a $1.00 for $1.00 basis based on the outstanding
principal amount of such Preferred Stock, along with any accrued but unpaid
interest, liquidated damages and other amounts owing thereon, and the effective
price at which such securities were sold in such Subsequent Financing; PROVIDED,
HOWEVER, that this Section 4(e)(iv) shall not apply with respect to (a) an
Exempt Issuance or (b) a firm commitment underwritten public offering of Common
Stock with a reputable national underwriter. The Company shall provide each
Buyer with notice of any such Subsequent Financing in the manner set forth in
Section 4(e)(iv), provided that following such an exchange, the Holder shall
retain all of its unconverted Warrants.

(v) Injunctive Relief. The Company acknowledges that a breach by it of its
obligations under this Subsection 4(e) or its obligations under Section 4(m)
will cause irreparable harm to Buyer, by vitiating the intent and purpose of the
transactions contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Subsection 4(e) or a
breach of its obligations under Subsection 4(m) will be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions
of this Agreement, that Buyer shall be entitled, in addition to all other
available remedies in law or in equity, to an injunction or injunctions to
prevent or cure any breaches of the provisions of this Subsection 4(e) or of
Subsection 4(m) and to enforce specifically the terms and provisions of this
Agreement, without the necessity of showing economic loss and without any bond
or other security being required. Specifically, the Buyer shall be entitled to
injunctive relief to cause the court to rescind any financing or financings or
other transactions between the Company and a third party that are in violation
of subsection 4(e) or subsection 4(m) the Buyer

 

29



--------------------------------------------------------------------------------

shall be entitled to injunctive relief to cause the court to rescind any
financing or financings between the Company and a third party that are in
violation of subsection 4(e) or subsection 4(m).

(f) SECURITIES LAWS DISCLOSURE; PUBLICITY. The Company shall, by 3:00 p.m. New
York City time on the fourth (4th) Business Day following the Closing Date,
issue a Current Report on Form 8-K, disclosing the material terms of the
transactions contemplated hereby and including the Transaction Documents as
exhibits thereto. The Company and each Buyer shall consult with each other in
issuing any other press releases with respect to the transactions contemplated
hereby, and neither the Company nor any Buyer shall issue any such press release
or otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of any Buyer, or without the prior
consent of each Buyer, with respect to any press release of the Company, which
consent shall not unreasonably be withheld or delayed, except if such disclosure
is required by law, in which case the disclosing party shall promptly provide
the other party with prior notice of such public statement or communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Buyer, or include the name of any Buyer in any filing with the Commission
or any regulatory agency or any market or exchange, without the prior written
consent of such Buyer, except (i) as required by federal securities law in
connection with (A) any registration statement contemplated by the Registration
Rights Agreement and (B) the filing of final Transaction Documents (including
signature pages thereto) with the SEC and (ii) to the extent such disclosure is
required by law or regulations of the Principal Market, in which case the
Company shall provide the Buyers with prior notice of such disclosure permitted
under this subclause (ii).

(g) FINANCIAL INFORMATION. The Company agrees to send, or make available via
public filings on the internet, the following reports to each Buyer until such
Buyer transfers, assigns, or sells all of the Securities: (i) within ten
(10) days after the filing with the SEC, a copy of its Annual Report on Form
10-KSB, its Quarterly Reports on Form 10-QSB and any Current Reports on Form
8-KSB; (ii) within one (1) day after release, copies of all press releases
issued by the Company or any of its Subsidiaries; and (iii) contemporaneously
with the making available or giving to the stockholders of the Company, copies
of any notices or other information the Company makes available or gives to such
stockholders.

(h) AUTHORIZATION AND RESERVATION OF SHARES.

(i) Authorization and Reservation Requirements. The Company represents that it
has at least 100,000,000 authorized shares of Common Stock and covenants that it
will initially reserve (the “INITIAL SHARE RESERVATION”) from its authorized and
unissued Common Stock a number of shares of Common Stock equal to at least one
and one-half (1.5) times the aggregate Stated Value of the Preferred Stock,
divided by the Conversion Price in effect on the date of the Initial Share
Reservation, free from preemptive rights, to provide for the issuance of Common
Stock upon the conversion of the Preferred Stock and shall initially reserve an
additional number of shares equal to the Warrant Amount, free from preemptive
rights, to provide for the issuance of Common Stock upon the exercise of the
Warrants. The Company further covenants that, beginning on the date hereof, and
continuing throughout the period the

 

30



--------------------------------------------------------------------------------

conversion right exists, the Company shall at all times have authorized, and
reserved (the “ONGOING SHARE RESERVATION REQUIREMENT”) for the purpose of
issuance, a sufficient number of shares of Common Stock to provide for the full
conversion or exercise of the outstanding portion of the Preferred Stock and
Warrants and issuance of the Conversion Shares and Warrant Shares in connection
therewith (based on the Conversion Price (as defined in the Certificate of
Designation) in effect from time to time and the Exercise Price of the Warrants
in effect from time to time). The Company shall not reduce the number of shares
of Common Stock reserved for issuance upon conversion of or otherwise pursuant
to the Certificate of Designation and exercise of or otherwise pursuant to the
Warrants without the consent of the Buyers. The Company shall at all times
maintain the number of shares of Common Stock so reserved for issuance at no
less than 100% of the number that is then actually issuable upon full conversion
of the Preferred Stock (based on the Conversion Price (as defined in the
Certificate of Designation) in effect from time to time) and full exercise of
the Warrants (based on the Exercise Price of the Warrants in effect from time to
time).

(ii) Stockholder Approval. If at any time the number of shares of Common Stock
authorized and reserved for issuance is below the number of Conversion Shares
issued and issuable upon conversion of or otherwise pursuant to the Certificate
of Designation (based on the Conversion Price (as defined in the Certificate of
Designation) in effect from time to time) and Warrant Shares issued or issuable
upon exercise of or otherwise pursuant to the Warrants (based on the Exercise
Price of the Warrants in effect from time to time), together with the Payment
Shares and any other shares of Common Stock issued or issuable pursuant to the
terms of the Transaction Documents, the Company will promptly take all corporate
action necessary to authorize and reserve a sufficient number of shares,
including, without limitation, calling a special meeting of stockholders to
authorize additional shares to meet the Company’s obligations under this
Section 4(h), in the case of an insufficient number of authorized shares, and
using its best efforts to obtain stockholder approval of an increase in such
authorized number of shares.

(i) CERTAIN TRADING ACTIVITIES. Anytime during the period that any Preferred
Stock or Warrants are outstanding, the Buyer and its Affiliates will not enter
into or effect, or attempt to induce any third party to enter into or effect,
any “short sales” (as such term is defined in Rule 200 of Regulation SHO) of the
Common Stock or hedging transaction which, in either case, establishes a net
short position with respect to the Common Stock, where “net short position”
means having a contractual obligation to deliver a greater number of shares of
Common Stock than such Buyer beneficially owns long, which includes without
limitation shares of Common Stock held long and shares of Common Stock issuable
upon exercise, conversion or exchange of Company securities held by such Buyer
(whether or not then convertible, exercisable or exchangeable and without regard
to any limitation on beneficial ownership or restrictions on conversion,
exercise or exchange), including the Preferred Stock and Warrants. For the
purposes of this Agreement, an “AFFILIATE” of any person or entity means any
other person or entity directly or indirectly controlling, controlled by or
under direct or indirect common control with such person or entity.

(j) LISTING. The Company shall use its best efforts to promptly secure the
listing of the Conversion Shares and Warrant Shares upon each national
securities exchange or

 

31



--------------------------------------------------------------------------------

automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance) and, so long as any Buyer owns
any of the Securities, shall maintain, so long as any other shares of Common
Stock shall be so listed, such listing of all Conversion Shares from time to
time issuable upon conversion of or otherwise pursuant to the Certificate of
Designation and all Warrant Shares from time to time issuable upon exercise of
or otherwise pursuant to the Warrants. The Company will use its best efforts to
obtain and, so long as any Buyer owns any of the Securities, maintain the
listing and trading of its Common Stock on an Eligible Market (whichever
Eligible Market is at the time the principal trading exchange or market for the
Common Stock is referred to herein as the “PRINCIPAL MARKET”), and will comply
in all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the National Association of Securities Dealers (“NASD”)
and such exchanges, as applicable. The Company shall promptly provide to Buyer
copies of any notices it receives from the PRINCIPAL MARKET and any other
exchanges or quotation systems on which the Common Stock is then listed
regarding the continued eligibility of the Common Stock for listing on such
exchanges and quotation systems.

(k) CORPORATE EXISTENCE. So long as a Buyer beneficially owns any portion of the
Preferred Stock or Warrants, the Company shall maintain its corporate existence
in good standing and remain a “REPORTING ISSUER” (defined as a Company which
files periodic reports under the Exchange Act).

(l) NO INTEGRATION. The Company shall not make any offers or sales of any
security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the 1933
Act or cause the offering of the Securities to be integrated with any other
offering of securities by the Company, unless a registration statement is in
effect with respect to any such offers or sales or, unless such integrated
offering would nonetheless be exempt from registration under the 1933 Act.

(m) LIMITATION ON SALE OR DISPOSITION OF INTELLECTUAL PROPERTY. So long as
Preferred Stock with an aggregate Stated Value of at least one million dollars
($1,000,000) remains outstanding, or so long as Warrants to purchase at least
100,000 shares of Common Stock remain outstanding, the Corporation shall not
sell, convey, dispose of, spin off or assign any or all of its Intellectual
Property (including but not limited to the Intellectual Property set forth in
SCHEDULE 4(M) hereof), or the rights to receive proceeds from patent licensing
agreements, patent infringement litigation or other litigation related to such
intellectual property (collectively, the “INTELLECTUAL PROPERTY RIGHTS”), in
each case without the written consent of the Required Holders, provided that the
Company may, without the Buyer’s Written Consent, enter into one or more
licensing agreements with respect to its Intellectual Property so long as such
licensing agreements exceed $5 million per calendar year and so long as such
agreements are not with any affiliate (as such term is defined in Rule 501(b) of
Regulation D) of the Company or with any relative of, or entity controlled by,
or any entity 10% or more of which is owned by, any officer, director, employee
or former employee of the Company, provided, further, that the Company shall not
be subject to the restrictions of this Section 4(m) if the cash consideration
received by the Company in exchange for such Intellectual Property Rights
exceeds $50 million.

 

32



--------------------------------------------------------------------------------

(n) LIMITATION ON RATE OF ISSUANCE OF SHARES. The parties agree that, if by
virtue of this AGREEMENT, or by virtue of any other agreement between the
parties, Holder becomes entitled to receive from the Company a number of shares
of Common Stock of the Company (collectively, “ISSUABLE SECURITIES”), such that
the sum of (1) the number of shares of Common Stock of the Company beneficially
owned by HOLDER and any applicable affiliates (other than shares of Common Stock
which may be deemed beneficially owned through the ownership of the unconverted
portion of the Preferred Stock, the unexercised Warrants or the unexercised or
unconverted portion of any other security of HOLDER subject to a limitation on
conversion or exercise analogous to the limitations contained
herein)(collectively, the “BENEFICIALLY OWNED SHARES”) and (2) the number
Issuable Securities described above, with respect to which the determination of
this proviso is being made, would result in beneficial ownership by the Holder
and its affiliates of more than 4.99% of the outstanding shares of Common Stock
(the “4.99% BENEFICIAL OWNERSHIP LIMITATION”), then the Company shall
immediately deliver to Holder the number of shares of Common Stock of the
Company, that can be issued without exceeding the 4.99% Beneficial Ownership
Limitation, and the Company shall not issue shares of Common Stock to the Buyer
in excess of the Beneficial Ownership Limitation.

For purposes of the proviso to the immediately preceding sentence,
(i) beneficial ownership shall be determined by the Holder in accordance with
Section 13(d) of the Exchange Act and Regulations 13D-G thereunder, except as
otherwise provided in clause (1) of such proviso to the immediately preceding
sentence, and PROVIDED THAT the 4.99% Beneficial Ownership Limitation shall be
conclusively satisfied if the applicable notice from Holder includes a signed
representation by the Holder that the issuance of the shares in such notice will
not violate the 4.99% Beneficial Ownership Limitation, and the Company shall not
be entitled to require additional documentation of such satisfaction.

The parties agree that, in the event that the Company receives any tender offer
or any offer to enter into a merger with another entity whereby the Company
shall not be the surviving entity (an “OFFER”), or in the event the Company is
issuing Default Shares (as defined in the Certificate of Designation) to the
Buyer, then “4.99%” shall be automatically revised immediately after such offer
to read “9.99%” each place it occurs in the first two paragraphs of this
Section 4(n) above. Notwithstanding the above, Holder shall retain the option to
either exercise or not exercise its option(s) to acquire Common Stock pursuant
to the terms hereof after an Offer. In addition, the 4.99% Beneficial Ownership
Limitation provisions of this Section 7(a)(ii) may be waived by such Holder, at
the election of such Holder, upon not less than 61 days’ prior notice to the
Company, to change the 4.99% Beneficial Ownership Limitation to 9.99% of the
number of shares of the Common Stock outstanding immediately after giving effect
to the issuance of shares of Common Stock upon conversion of the Preferred Stock
held by the Holder or upon exercise of a Warrant held by the Holder, as
applicable, and the provisions of this Section 4(n) shall continue to apply. The
limitations on conversion set forth in this subsection are referred to as the
“BENEFICIAL OWNERSHIP LIMITATION.” Upon such a change by a Holder of the
Beneficial Ownership Limitation from such 4.99% Beneficial Ownership Limitation
to such 9.99% limitation, the Beneficial Ownership Limitation may not be further
waived by such Holder.

 

33



--------------------------------------------------------------------------------

The provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 4(c) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation.

Maximum Exercise of Rights. In the event the Buyer notifies the Company that the
exercise of the rights described herein or in the Warrants, or the issuance of
Payment Shares or other shares of Common Stock issuable to the Holder under the
terms of the Transaction Documents (collectively, “ISSUABLE SHARES”) would
result in the issuance of an amount of Common Stock of the Company that would
exceed the maximum amount that may be issued to a Buyer calculated in the manner
described in Section 4(n) of this Agreement, then the issuance of such
additional shares of Common Stock of the Company to such Buyer will be deferred
in whole or in part until such time as such Buyer is able to beneficially own
such Common Stock without exceeding the maximum amount set forth calculated in
the manner described in herein. The determination of when such Common Stock may
be issued shall be made by each Buyer as to only such Buyer.

(o) APPOINTMENT OF DIRECTORS UPON CONTINUING DEFAULT. For so long as Preferred
Stock having an aggregate Stated Value of at least one million dollars
($1,000,000) remains outstanding (i) if any Event of Default (as defined in the
Certificate of Designation) remains uncured for an aggregate of thirty
(30) consecutive days or more, the Buyers, at their option, may recommend one
nominee for the Company’s Board of Directors (such nomination based upon a
majority vote of the Buyers, where each Buyer receives a number of votes in
proportion to the then outstanding Stated Value of its Preferred Stock), (ii) if
any Event of Default remains uncured for an aggregate of thirty (30) consecutive
days or more following the recommended nomination pursuant to clause
(i) immediately above, the Buyers, at their option, may recommend a second
nominee for the Company’s Board of Directors (using the above described
nomination procedure), and (iii) if any Event of Default remains uncured for an
aggregate of thirty (30) consecutive days or more following the recommended
nomination pursuant to clause (ii) immediately above, the Buyers, at their
option, may (on one or more occasions thereafter anytime thereafter that the
Buyer’s Nominees do not equal a majority of the Company’s directors until cured)
recommend an additional number of nominees to the Company’s Board of Directors
(using the above described nomination procedure), such that the Buyers’ nominees
shall constitute a majority of the Company’s Board of Directors (each such
nominee referred to singularly as a “BUYERS NOMINEE” and collectively as the
“BUYERS’ NOMINEES”). The Company agrees that its Board of Directors, or the
Nominating Committee of the Board, as applicable, shall appoint as members of
the Company’s Board of Directors the number of Buyers’ Nominee’s required
pursuant to the immediately preceding sentence. After such appointment, the
Company and its Board of Directors shall use their best efforts to obtain
stockholder ratification of the appointment of the Buyers’ Nominees at the next
stockholder meeting. At such time as the outstanding amount of Preferred Stock
has an aggregate Stated Value of less than $1,000,000, the Buyers agree to cause
the Buyers’ Nominees to resign from the Board of Directors.

 

34



--------------------------------------------------------------------------------

(p) EQUAL TREATMENT OF BUYERS. The terms of Securities issued to Buyers per the
terms of this Agreement and the Transaction Documents shall be identical in all
material respects. In addition, neither the Company nor any of its affiliates
shall, directly or indirectly, pay or cause to be paid any consideration
(immediate or contingent), whether by way of interest, fee, payment for the
redemption, conversion of the Notes or exercise of the Warrants, or otherwise,
to any Buyer or holder of Securities, for or as an inducement to, or in
connection with the solicitation of, any consent, waiver or amendment of any
terms or provisions of the Transaction Documents, unless such consideration is
required to be paid to all Buyers or holders of Securities bound by such
consent, waiver or amendment. The Company shall not, directly or indirectly,
redeem any Securities unless such offer of redemption is made pro rata to all
Buyers or holders of Securities, as the case may be, on identical terms. For
clarification purposes, this provision constitutes a separate right granted by
the Company to each Buyer of Securities and negotiated separately by each Buyer,
is intended for the Company to treat the Buyers as a class, and shall not in any
way be construed as the Buyers acting in concert or as a group with respect to
the purchase, disposition or voting of Securities or otherwise.

(q) LEGAL AND DUE DILIGENCE FEES. The Company shall pay to BridgePointe Master
Fund Ltd. (the “LEAD INVESTOR”) a cash fee of $25,000 (the “LEAD INVESTOR’S
FEE”) at closing as reimbursement for legal services rendered by its attorneys
in connection with this Agreement and the purchase and sale of the Preferred
Stock and Warrants and as reimbursement for due diligence expenses. The Lead
Investor may withhold such amount out of the Purchase Price for its Preferred
Stock.

(r) LIMITED STANDSTILL. The Company will deliver to the Buyers on or before the
Closing Date and enforce the provisions of irrevocable standstill agreements
(“LIMITED STANDSTILL AGREEMENTS”) in the form annexed hereto as EXHIBIT F with
the Insiders that are identified on SCHEDULE 4(r) hereto (the “DESIGNATED
INSIDERS”).

(s) NON-PUBLIC INFORMATION. The Company covenants and agrees that from and after
the date hereof, neither it nor any other Person acting on its behalf will
provide any Buyer or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto such
Buyer shall have executed a written agreement regarding the confidentiality and
use of such information. The Company understands and confirms that each Buyer
shall be relying on the foregoing representations in effecting transactions in
securities of the Company. In the event of a breach of the foregoing covenant by
the Company, or any of its Subsidiaries, or any of its or their respective
officers, directors, employees and agents, in addition to any other remedy
provided herein or in the Transaction Documents, the Company shall publicly
disclose any material, non-public information in a Form 8-K within five
(5) Business Days of the date that it discloses such information to the Buyer.
In the event that the Company discloses any material, non-public information to
the Buyer and fails to publicly file a Form 8-K in accordance with the above, a
Buyer shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, nonpublic
information without the prior approval by the Company, its Subsidiaries, or any
of its or their respective officers, directors, employees or agents. No Buyer
shall have any liability to the Company, its Subsidiaries, or any of its or
their respective officers, directors, employees, stockholders or agents, for any
such disclosure. The Company understands and confirms that each Buyer shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.

 

35



--------------------------------------------------------------------------------

(t) ADDITIONAL REGISTRATION STATEMENTS. Except as otherwise set forth on
SCHEDULE 4(T), until the Effective Date, the Company will not file a
registration statement under the 1933 Act relating to securities that are not
the Securities.

(u) TRANSACTIONS WITH AFFILIATES. Without the consent of the Required Holders,
until the date that Preferred Stock with an aggregate Stated Value of at least
one million dollars ($1,000,000) is no longer outstanding, the Company shall
not, and shall cause each of its Subsidiaries not to, enter into, amend, modify
or supplement, or permit any Subsidiary to enter into, amend, modify or
supplement any agreement, transaction, commitment, or arrangement with any of
its or any Subsidiary’s officers, directors, person who were officers or
directors at any time during the previous two (2) years, stockholders who
beneficially own five percent (5%) or more of the Common Stock, or Affiliates
(as defined below) or with any individual related by blood, marriage, or
adoption to any such individual or with any entity in which any such entity or
individual owns a five percent (5%) or more beneficial interest (each a “RELATED
PARTY”), except for customary employment arrangements and benefit programs on
reasonable terms. “AFFILIATE” for purposes hereof means, with respect to any
person or entity, another person or entity that, directly or indirectly, (i) has
a ten percent (10%) or more equity interest in that person or entity, (ii) has
ten percent (10%) or more common ownership with that person or entity,
(iii) controls that person or entity, or (iv) shares common control with that
person or entity. “CONTROL” or “CONTROLS” for purposes hereof means that a
person or entity has the power, direct or indirect, to conduct or govern the
policies of another person or entity.

(v) CERTIFICATE OF DESIGNATION AMENDMENT. If the maximum aggregate offering
amount set forth in Recital B of the “Whereas” clause is not raised within the
time limits set forth in Section 1(b)(iii), the Buyers, and each of them, agree,
upon the request of the Company, to an amendment of the Certificate of
Designation to reduce the number of designated shares of Preferred Stock to the
number actually placed or such higher number as the Company may specify (not to
exceed a number of shares of Preferred Stock with an aggregate Stated Value
equal to the Maximum Amount) and to execute all resolutions, consents,
agreements and documents deemed necessary or advisable by the Company to
evidence this reduction.

(w) SERIES A EXCHANGE. Holders of Series A Preferred Stock may elect to exchange
all or any portion (each, a “SERIES A EXCHANGE”) of their Series A Preferred
Stock into Series B Preferred Stock in lieu of paying the Purchase Price in
cash, provided that in order to effect a Series A Exchange, a holder of Series A
Preferred Stock must relinquish to the Company any and all warrants, options or
other Common Stock Equivalents that it received in conjunction with its purchase
of the amount of Series A Preferred Stock being exchanged. Notwithstanding
anything to the contrary herein, the amount of Series B Preferred Stock issued
hereunder shall be limited such that, at the time of issuance of any Series B
Preferred Stock, the aggregate Stated Value (not including accrued and unpaid
dividends) of the outstanding Series A Preferred Stock and the Series B
Preferred Stock does not exceed $14,750,000.

 

36



--------------------------------------------------------------------------------

5. SENIOR DEBT. The Company hereby represents that, except as otherwise set
forth on SCHEDULE 5 annexed hereto there are no liens or encumbrances on the
Company’s Property. The Company agrees that from the Issue Date of the Preferred
Stock through the date that all of the Preferred Stock has been paid in full or
converted in full (the “Covered Period”), the Company shall not, and the Company
shall not permit any of its Subsidiaries to, directly or indirectly, enter into,
create, incur, assume or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance (collectively, “Liens”) upon or in the
Property (as defined below) owned by the Company or any of its Subsidiaries
(except for capital leases, statutory tax liens and purchase money security
interests) and shall not assign or transfer any interest in the Patents owned by
the Company or any of its Subsidiaries. In the event that the Company attempts
to place any Lien or Liens on the Intellectual Property or attempts to assign or
transfer any interest in the Property during the Covered Period, the Buyer shall
have the right to apply for an injunction in any state or federal courts sitting
in the City of New York, borough of Manhattan to prevent such Lien or transfer.

For purposes hereof, “PROPERTY” shall mean any property of the Company,
including but not limited to

(A) “Accounts”, “Cash Proceeds”, “Chattel Paper”, “Commercial Tort Claim”,
“Commodity Account”, “Commodity Contracts”, “Deposit Account”, “Documents”,
“Equipment”, “Fixtures”, “General Intangibles”, “Goods”, “Instruments”,
“Inventory”, “Investment Property”, “Letter-of-Credit Rights”, “Noncash
Proceeds”, “Payment Intangibles”, “Proceeds”, “Promissory Notes”, “Security”,
“Record”, “Security Account”, “Software”, and “Supporting Obligations,” as each
such term is defined in the Uniform Commercial Code as in effect from time to
time in the State of New York,

(B) real property,

(C) Intellectual Property (as defined herein), and

(D) all other assets of the Company

6. LEGENDS.

(a) The Conversion Shares and the Warrant Shares, together with any other shares
of Common Stock that are issued or issuable pursuant to the Transaction
Documents shall be referred to herein as the “ISSUED COMMON SHARES.”
Certificates evidencing the Issued Common Shares shall not contain any legend
restricting the transfer thereof (including the legend set forth in Section 7(e)
of the Certificate of Designation): (i) while a registration statement
(including the Registration Statement) covering the resale of such security is
effective under the Securities Act, or (ii) following any sale of such Issued
Common Shares pursuant to Rule 144, or (iii) if such Issued Common Shares are
eligible for sale under Rule 144(k), or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission)
(collectively, the “UNRESTRICTED CONDITIONS”). The Company shall cause its
counsel to issue a legal opinion to the Company’s transfer agent promptly after
the Effective Date if required by the Company’s transfer agent to effect the
issuance of Issued Common Shares without a restrictive

 

37



--------------------------------------------------------------------------------

legend or removal of the legend hereunder. If the Unrestricted Conditions are
met at the time of issuance of Issued Common Shares, then such Issued Common
Shares shall be issued free of all legends. The Company agrees that following
the Effective Date or at such time as the Unrestricted Conditions are met or
such legend is otherwise no longer required under this Section 6(b), it will, no
later than three Trading Days following the delivery by a Buyer to the Company
or the Company’s transfer agent of a certificate representing Issued Common
Shares, as applicable, issued with a restrictive legend (such third Trading Day,
the “LEGEND REMOVAL DATE”), deliver or cause to be delivered to such Buyer a
certificate representing such shares that is free from all restrictive and other
legends.

(b) Each Buyer, severally and not jointly with the other Buyers, agrees that the
removal of the restrictive legend from certificates representing Securities as
set forth in this Section 6 is predicated upon the Company’s reliance that each
Buyer will sell any Securities pursuant to either the registration requirements
of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if Securities are sold
pursuant to a Registration Statement, they will be sold in compliance with the
plan of distribution set forth therein.

7. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. The obligation of the Company
hereunder to issue and sell the Preferred Stock and Warrants to a Buyer at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions thereto, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:

(a) The Buyer shall have executed each of the Transaction Documents that
requires its signature, and delivered the same to the Company.

(b) The Buyer shall have delivered the applicable Purchase Price in accordance
with Section 1(b) above, provided that the Lead Investor (as defined in
Section 4(q)) may withhold its Lead Investor Fee (as defined in Section 4(q)
from its Purchase Price and deliver the net amount to the Company.

(c) The representations and warranties of the Buyer shall be true and correct in
all material respects as of the date when made and as of the applicable Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which representations and warranties shall be true
and correct as of such date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Date.

(d) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

38



--------------------------------------------------------------------------------

8. CONDITIONS TO BUYER’S OBLIGATION TO PURCHASE. The obligation of each Buyer
hereunder to purchase the Preferred Stock and Warrants at each Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for such Buyer’s sole
benefit and may be waived by such Buyer at any time in its sole discretion:

(a) The Company shall have executed this Agreement and the Registration Rights
Agreement, and delivered the same to the Buyer.

(b) The Company shall have delivered to such Buyer the duly executed Certificate
of Designation and Warrants in accordance with Section 1 above.

(c) The representations and warranties of the Company contained in this
Agreement, as modified by the Exhibits and Schedules hereto, shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at such time (except for representations and warranties that
speak as of a specific date, which representations and warranties shall be true
and correct as of such date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date. The Buyer shall have received a
certificate or certificates, executed by the President and Chief Executive
Officer of the Company, dated as of the applicable Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
such Buyer including, but not limited to certificates with respect to the
Company’s Certificate of Incorporation, By-laws and Board of Directors’
resolutions relating to the transactions contemplated hereby.

(d) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

(e) Trading in the Common Stock on the PRINCIPAL MARKET shall not have been
suspended by the SEC or the Nasdaq, if applicable, and, within two (2) business
days of the Closing, the Company will make application to the PRINCIPAL MARKET,
if legally required by Nasdaq, to have the Conversion Shares and the Warrant
Shares authorized for quotation.

(f) The Buyer shall have received an opinion of the Company’s counsel, dated as
of the Closing Date, in form, scope and substance reasonably satisfactory to the
Buyer and in substantially the same form as EXHIBIT E attached hereto.

(g) The Buyer shall have received a Closing Certificate described in
Section 1(b)(v) above, dated as of the Closing Date.

(h) The Company shall have delivered to the Buyer an executed Accountant Letter
and an executed Law Firm Letter, as described in Section 3(dd) hereof.

 

39



--------------------------------------------------------------------------------

(i) The Company shall have received funds from Buyers representing their
respective Purchase Prices in an amount equal to or exceeding the Minimum
Amount, in the aggregate, and not exceeding the Maximum Amount, in the
aggregate.

(j) No Material Adverse Changes have occurred since the date that the Buyer
executed this Agreement.

9. GOVERNING LAW; MISCELLANEOUS.

(a) GOVERNING LAW. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, stockholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. The parties hereby waive all rights to a trial by jury.
If either party shall commence an action or proceeding to enforce any provisions
of the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

(b) COUNTERPARTS; SIGNATURES BY FACSIMILE. This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. This Agreement, once executed by a
party, may be delivered to the other party hereto by facsimile transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.

(c) HEADINGS. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

40



--------------------------------------------------------------------------------

(d) SEVERABILITY. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.

(e) ENTIRE AGREEMENT; AMENDMENTS. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and supersede all previous communication,
representation, or Agreements whether oral or written, between the parties with
respect to the matters covered herein. Except as specifically set forth herein
or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. The Agreement
may not be orally modified. Only a modification in writing, signed authorized
representatives of both parties will be enforceable. The parties waive the right
to rely on any oral representations made by the other party, whether in the past
or in the future, regarding the subject matter of the Agreement, the instruments
referenced herein or any other dealings between the parties related to
investments or potential investments into the Company or any securities
transactions or potential securities transactions with the Company.

(f) INDEPENDENT NATURE OF BUYERS’ OBLIGATIONS AND RIGHTS. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any Transaction Document, and no action
taken by any Buyer pursuant thereto, shall be deemed to constitute the Buyers as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Buyers are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Buyer shall be entitled to independently protect and
enforce its rights, including without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose. Each Buyer has been represented by its own separate
legal counsel in its review and negotiation of the Transaction Documents.

(g) NOTICES. Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party. The
addresses for such communications shall be:

 

41



--------------------------------------------------------------------------------

If to the Company, to:

Attn: Belinda Tsao Nivaggioli, Chief Executive Officer

Avicena Group, Inc.

228 Hamilton Avenue; 3rd floor

Palo Alto, CA 94301

Phone:   415-397-2880 Fax:   415-397-2898

With copy to:

 

   After May 25, 2007, address changes to: Lance R. Rodgers, Esq.      

Barack Ferrazzano Kirschbaum Perlman &

Nagelberg LLP

      333 West Wacker Drive, Suite 2700    200 West Madison Street, Suite 3900
   Chicago, Illinois 60606    Chicago, IL 60606    Phone: (312) 984-3100      
Fax: (312) 984-3150      

If to a Buyer: To the address set forth immediately below such Buyer’s name on
the signature pages hereto.

Each party shall provide notice to the other party of any change in address.

(h) SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. Neither the Company
nor any Buyer shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other. Notwithstanding the foregoing,
subject to Section 2(f), Buyer may assign its rights hereunder to any person
that purchases Securities in a private transaction from a Buyer or to any of its
“AFFILIATES,” as that term is defined under the 1934 Act, without the consent of
the Company; PROVIDED, HOWEVER, that prior to any assignment of its rights
hereunder to a person (other than an assignment to an affiliate of the Buyer or
an assignment to a liquidation account of Buyer or similar internal assignment,
if Buyer is an investment fund) that purchases any Preferred Stock or Warrants
from such Buyer in a private transaction such Buyer shall provide the Company
with written notice of its intention to sell some or all of the Preferred Stock
or Warrants, which notice shall disclose the proposed purchase price for such
Preferred Stock or Warrants, and the Company shall have the option, during the
ten (10) business day period following such notice, to purchase all, but not
less than all, of such Preferred Stock and/or Warrants at the proposed purchase
price, after which period the Buyer shall be free to sell the Preferred Stock
and/or Warrants to a third party at such proposed purchase price.

(i) THIRD PARTY BENEFICIARIES. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

42



--------------------------------------------------------------------------------

(j) SURVIVAL. The representations and warranties of the parties hereto contained
in this Agreement shall survive the closing hereunder for the maximum period
permitted by law notwithstanding any due diligence investigation conducted by or
on behalf of the Buyer.

(k) INDEMNIFICATION. The Company (the “INDEMNIFYING PARTY”) agrees to indemnify
and hold harmless the Buyer and all its officers, directors, employees, agents,
members and managers (the “INDEMNIFIED PARTY”) for loss or damage arising as a
result of or related to any breach or alleged breach by the Company of any of
its representations, warranties and covenants set forth in Sections 3 and 4
hereof or any of its covenants and obligations under this Agreement or the
Registration Rights Agreement, including advancement of expenses as they are
incurred with respect to claims by third parties.

Promptly after receipt of notice of the commencement of any action against an
Indemnified Party, such Indemnified Party shall notify the Indemnifying Party in
writing of the commencement thereof and the basis hereunder upon which a claim
for indemnification is asserted, but the failure to do so shall not relieve the
Indemnifying Party of its obligations hereunder except to the extent the
Indemnifying Party is materially prejudiced by such failure. In the event of the
commencement of any such action, the Indemnifying Party shall be entitled to
participate therein and to assume the defense thereof with counsel satisfactory
to the Indemnified Party, and, after notice from the Indemnifying Party to the
Indemnified Party of its election so to assume the defense thereof, the
Indemnifying Party shall not be liable to the Indemnified Party hereunder for
any legal expenses (including attorneys’ fees) subsequently incurred by such
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected, PROVIDED,
HOWEVER, that, if the defendants in any such action include both the Indemnified
Party and the Indemnifying Party and the Indemnified Party shall have reasonably
concluded that there may be reasonable defenses available to it which are
different from or additional to those available to the Indemnifying Party or if
the interests of the Indemnified Party reasonably may be deemed to conflict with
the interests of the Indemnifying Party, the Indemnified Party shall have the
right to select one separate counsel and to assume such legal defenses and
otherwise to participate in the defense of such action, with the reasonable
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.

As to cases in which the Indemnifying Party has assumed and is providing the
defense for the Indemnified Party, the control of such defense shall be vested
in the Indemnifying Party; provided that the consent of the Indemnified Party
shall be required prior to any settlement of such case or action, which consent
shall not be unreasonably withheld. As to any action, the party which is
controlling such action shall provide to the other party reasonable information
(including reasonable advance notice of all proceedings and depositions in
respect thereto) regarding the conduct of the action and the right to attend all
proceedings and depositions in respect thereto through its agents and attorneys,
and the right to discuss the action with counsel for the party controlling such
action.

(l) PUBLICITY. The Company and the Buyer shall have the right to review a
reasonable period of time before issuance of any press releases, filings with
the SEC, NASD or any stock exchange or interdealer quotation system, or any
other public statements with respect to the transactions contemplated hereby;
PROVIDED, HOWEVER, that the Company shall be

 

43



--------------------------------------------------------------------------------

entitled, without the prior approval of the Buyer, to make any press release or
public filings with respect to such transactions as is required by applicable
law and regulations (although the Buyer shall be consulted by the Company in
connection with any such press release prior to its release and shall be
provided with a copy thereof and be given an opportunity to comment thereon).

(m) FURTHER ASSURANCES. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(n) NO STRICT CONSTRUCTION. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(o) LIQUIDATED DAMAGES. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

(p) REMEDIES. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to Buyer, by vitiating the intent and
purpose of the transactions contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Agreement will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Agreement, that Buyer shall be
entitled, in addition to all other available remedies in law or in equity, to an
injunction or injunctions to prevent or cure any breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions of this
Agreement, without the necessity of showing economic loss and without any bond
or other security being required.

10. NUMBER OF SHARES AND PURCHASE PRICE. Buyer subscribes for Series B Preferred
Stock having an aggregate Stated Value equal to the subscription amount
(“SUBSCRIPTION AMOUNT”) set forth on such Buyer’s signature page below against
payment by wire transfer in the amount of the Subscription Amount (less any
offset of expenses as permitted hereunder).

The undersigned acknowledges that this Agreement and the subscription
represented hereby shall not be effective unless accepted by the Company as
indicated below.

[INTENTIONALLY LEFT BLANK]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Buyer does represent and certify under
penalty of perjury that the foregoing statements are true and correct and that
Buyer by the following signature(s) executed this Agreement.

Dated this 30th day of March, 2007.

 

/s/ Eric S. Swartz

   

BridgePointe Master Fund Ltd.

Your Signature     PRINT EXACT NAME IN WHICH YOU WANT THE SECURITIES TO BE
REGISTERED

Buyer’s Subscription Amout: $2,000,000.

Buyer’s Entity Type and Residency: Cayman Islands Exempted Company.

 

Eric S. Swartz

    DELIVERY INSTRUCTIONS: Name: Please Print     Please type or print address
where your security is to be delivered

Director

    ATTN.:  

P. Bradford Hathorn, Esq.

Title/Representative Capacity (if applicable)      

 

   

1125 Sanctuary Parkway, Ste 275

Name of Company You Represent (if applicable)     Street Address  

 

   

Alpharetta, GA 30004

Place of Execution of this Agreement     City, State or Province, Country,
Offshore Postal Code

 

770-640-8130

  Phone Number (For Federal Express) and Fax Number (re: Notice)

WITH A COPY TO:

Please type or print address where copies are to be delivered

 

ATTN.:  

N/A

 

Street Address

 

City, State or Province, Country, Offshore Postal Code

 

Phone Number (For Federal Express) and Fax Number (re: Notice)

THIS AGREEMENT IS ACCEPTED BY THE COMPANY IN THE AMOUNT OF $ 2,000,000
(“SUBSCRIPTION AMOUNT”) ON THE 30th DAY OF MARCH, 2007.

 

AVICENA GROUP, INC. By:  

/s/ Belinda Tsao Nivaggioli

  Belinda Tsao Nivaggioli, Chief Executive Officer

 

45



--------------------------------------------------------------------------------

SCHEDULE 1(A)

TO SECURITIES PURHASE AGREEMENT

OF AVICENA GROUP, INC.

 

     Yr.1    Yr.2    Yr.3    Yr.4    Yr.5

$4.50-$6.99

   2M    2M    1.5    1.5    1.5

$4.00-$4.49

   1M    1M    1M    1M    1M

$3.50-$3.99

   500K    500K    500K    500K    500K

Total

   3.5M    3.5M    3.0M    3.0M    3.0M

The numbers in each cell of the above matrix represent the maximum number of
options to employees, officers, directors, consultants and advisors (and any
individuals who have accepted an offer of employment) that will be considered to
be “Exempt Issuances,” when issued in the respective specified years, and at the
respective specified prices. For purposes hereof

– “Year 1” means the period from the Closing Date to the first anniversary of
the Closing Date,

– “Year 2” means the period from the end of Year 1 to the second anniversary of
the Closing Date,

– “Year 3” means the period from the end of Year 2 to the third anniversary of
the Closing Date,

– “Year 4” means the period from the end of Year 3 to the fourth anniversary of
the Closing Date,

– “Year 5” means the period from the end of Year 4 to the fifth anniversary of
the Closing Date.

The prices specified on the left side of the matrix represent the range of
exercise prices at which the specified number of options may be issued in the
specified year, in order to be considered “Exempt Issuances”. In addition to the
foregoing, any grants of options (to employees, officers, directors, consultants
and advisors and any individuals who have accepted an offer of employment, in
each case in connection with any Approved Stock Plan), to purchase shares of
Common Stock at exercise prices of $7.00 or above, will be considered “Exempt
Issuances.”

 

46